

EXHIBIT 10.1
EXECUTION VERSION
[exhibit101form8k12172_image1.gif]

JPY14,000,000,000
FACILITY AGREEMENT
Dated 7 December 2012
for
SYNNEX INFOTEC CORPORATION
arranged by
RBS SECURITIES JAPAN LIMITED
THE ROYAL BANK OF SCOTLAND PLC
AOZORA BANK, LTD.
SUMITOMO MITSUI BANKING CORPORATION
CHINATRUST COMMERCIAL BANK, TOKYO BRANCH
MIZUHO BANK, LTD.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
THE TOKYO STAR BANK, LIMITED
BANK OF TAIWAN, TOKYO BRANCH
with
THE ROYAL BANK OF SCOTLAND PLC
acting as Agent
and
DB TRUST COMPANY LIMITED JAPAN
acting as Security Agent
Ref: L-207147
Gaikokuho Kyodo-Jigyo Horitsu
Jimusho Linklaters



--------------------------------------------------------------------------------





CONTENTS
CLAUSE    PAGE
SECTION 1
INTERPRETATION
1.
Definitions and interpretation    1

SECTION 2
THE FACILITIES
2.
The Facilities    19

3.
Purpose    20

4.
Conditions of Utilisation    20

SECTION 3
UTILISATION
5.
Utilisation    22

SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
6.
Repayment    24

7.
Prepayment and cancellation    25

SECTION 5
COSTS OF UTILISATION
8.
Interest    28

9.
Interest Periods    29

10.
Changes to the calculation of interest    29

11.
Fees    30

SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
12.
Tax gross up and indemnities    32

13.
Increased costs    38

14.
Other indemnities    39

15.
Mitigation by the Lenders    40

16.
Costs and expenses    41

SECTION 7
GUARANTEE
17.
Guarantee and indemnity    42

SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
18.
Representations    45

19.
Information undertakings    50

20.
Financial covenants    54

21.
General undertakings    59


--------------------------------------------------------------------------------

 

1

--------------------------------------------------------------------------------



22.
Events of Default    64

SECTION 9
CHANGES TO PARTIES
23.
Changes to the Lenders    69

24.
Changes to the Obligors    74

SECTION 10
THE FINANCE PARTIES
25.
Role of the Agent, the Security Agent and the Arranger    75

26.
Conduct of business by the Finance Parties    81

27.
Sharing among the Finance Parties    81

SECTION 11
ADMINISTRATION
28.
Payment mechanics    83

29.
Notices    86

30.
Calculations and certificates    88

31.
Partial invalidity    88

32.
Remedies and waivers    88

33.
Amendments and waivers    88

34.
Agreement on Bank Transactions    89

35.
Confidentiality    89

36.
Counterparts    91

37.
Preparation of a Notarised Deed    91

38.
USA Patriot Act    92

SECTION 12
GOVERNING LAW, ENFORCEMENT AND ENTIRE AGREEMENT
39.
Governing law    93

40.
Enforcement    93

41.
Entire Agreement    93

THE SCHEDULES
SCHEDULE    PAGE
SCHEDULE 1 The Original Lenders    94
SCHEDULE 2 Conditions precedent and conditions subsequent    95
SCHEDULE 3 Requests    98
SCHEDULE 4 Form of Transfer Certificate    99
SCHEDULE 5 Form of Assignment Agreement    101
SCHEDULE 6 Security Agency and Agency Provisions    104
SCHEDULE 7 Form of Compliance Certificate    107
SCHEDULE 8 Timetables    108






--------------------------------------------------------------------------------

 

2

--------------------------------------------------------------------------------




THIS AGREEMENT is dated 7 December 2012 and made between:
(1)
SYNNEX INFOTEC CORPORATION as borrower (the "Company");

(2)
SYNNEX CORPORATION, a Delaware corporation, as guarantor (the "Guarantor");

(3)
RBS SECURITIES JAPAN LIMITED, THE ROYAL BANK OF SCOTLAND PLC, AOZORA BANK, LTD.
and SUMITOMO MITSUI BANKING CORPORATION as mandated lead arrangers, CHINATRUST
COMMERCIAL BANK, TOKYO BRANCH, MIZUHO BANK, LTD., THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. and THE TOKYO STAR BANK, LIMITED as lead arrangers and BANK OF TAIWAN,
TOKYO BRANCH as arranger (whether acting individually or together, the
"Arranger");

(4)
THE FINANCIAL INSTITUTIONS listed in Schedule 1 as lenders (the "Original
Lenders");

(5)
THE ROYAL BANK OF SCOTLAND PLC as agent of the other Finance Parties (the
"Agent"); and

(6)
DB TRUST COMPANY LIMITED JAPAN as security agent for the Finance Parties (the
"Security Agent").



IT IS AGREED as follows:
SECTION 1
INTERPRETATION
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement:
"Account Debtor" means a customer of the Company who has entered into a Sales
Contract with the Company.
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
"Anti-Social Conduct" means:
(a)
a demand accompanied by the use or threat of force and arms;

(b)
an unreasonable demand and conduct having no legal cause;

(c)
threatening or committing violent behaviour relating to its business
transactions;

(d)
an action to defame the reputation or interfere with the business of any Finance
Party by spreading rumours, using fraudulent means or resorting to force; or

(e)
other actions similar or analogous to any of the foregoing in any jurisdiction.

"Anti-Social Group" means:
(a)
an organized crime group (as defined in the Law relating to Prevention of
Unjustifiable Acts by Gang Members of Japan (Law No. 77 of 1991, as amended));

(b)
a member of an organised crime group;


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------




(c)
a person who used to be a member of an organised crime group but has only ceased
to be a member of an organised crime group for a period of less than 5 years;

(d)
a quasi-member of an organised crime group;

(e)
a related or associated company of an organised crime group;

(f)
a corporate racketeer or blackmailer advocating social cause or a special
intelligence organised crime group; or

(g)
a member of any other criminal force similar or analogous to any of the
foregoing in any jurisdiction.

"Anti-Social Relationship" means in relation to a person:
(a)
an Anti-Social Group controls its management;

(b)
an Anti-Social Group is substantively involved in its management;

(c)
it has entered into arrangements with an Anti-Social Group for the purpose of,
or which have the effect of, unfairly benefiting itself or a third party or
prejudicing a third party;

(d)
it is involved in the provision of funds, facilities or other benefits to an
Anti-Social Group; or

(e)
any of its directors or any other person who is substantively involved in its
management has a socially objectionable relationship with an Anti-Social Group
that can be criticised by the public.

"Anti-Terrorism Laws" means the Executive Order, the Bank Secrecy Act (31 U.S.C.
§§ 5311 et seq.), the Money Laundering Control Act of 1986 (18 U.S.C. §§ 1956 et
seq.), the USA Patriot Act, the International Emergency Economic Powers Act (50
U.S.C. §§ 1701 et seq.), the Trading with the Enemy Act (50 U.S.C. App. §§ 1 et
seq.), any other law or regulation administered by OFAC, the US State
Department, the US Department of Commerce or the US Department of the Treasury,
and any similar law enacted in the United States after the date of this
Agreement.
"Assignment Agreement" means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.
"Authorisation" means an authorisation (ninka), consent (including government or
regulatory consents (syounin)), approval (kyoka), resolution, licence,
exemption, filing, notarisation, lodgement or registration (including filings or
registrations (touroku) with any Governmental Agency) including the expiry of
any period required by a Governmental Agency for any of the foregoing to be in
full force and effect.
"Availability Period" means:
(a)
in relation to Facility A, the period from and including the date of this
Agreement to and including the date which is one month after the date of this
Agreement; and

(b)
in relation to Facility B, the period from and including the date of this
Agreement to and including the date which is one month prior to the Termination
Date.

"Available Commitment" means, in relation to a Facility, a Lender's Commitment
under that Facility minus:


--------------------------------------------------------------------------------

 

2

--------------------------------------------------------------------------------




(a)
the amount of its participation in any outstanding Loans under that Facility;
and

(b)
in relation to any proposed Utilisation, the amount of its participation in any
Loans that are due to be made under that Facility on or before the proposed
Utilisation Date,

other than, in relation to any proposed Utilisation under Facility B only, that
Lender's participation in any Facility B Loans that are due to be repaid or
prepaid on or before the proposed Utilisation Date.
"Available Facility" means, in relation to a Facility, the aggregate for the
time being of each Lender's Available Commitment in respect of that Facility.
"Bank Account Pledge Agreement" means the bank account pledge agreement dated on
or about the date of this Agreement between the Company, the Agent and the
Security Agent pursuant to which the Company grants Security over the Secured
Account.
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor thereto).
"Break Costs" means the amount (if any) by which:
(a)
the amount of interest (excluding the Margin) which a Lender should have
received pursuant to the terms of this Agreement for the period from the date of
receipt of all or any part of the principal amount of a Loan or Unpaid Sum to
the last day of the current Interest Period in respect of that Loan or Unpaid
Sum, had the principal amount or Unpaid Sum received been paid on the last day
of that Interest Period;

exceeds:
(b)
the amount of interest which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in Tokyo.
"Capital Contribution" means the proceeds of:
(a)
a subscription for fully paid up common shares in the Company, which are issued
to the Guarantor for cash after the date of this Agreement; or

(b)
loans made by the Guarantor to the Company after the date of this Agreement
which are subordinated to the obligations of the Company under the Finance
Documents on terms and conditions reasonably acceptable to the Agent and which
are required to be deposited into the Secured Account in accordance with
paragraph (b)(iv) of Clause 20.3 (Capital contribution).

"Commitment" means a Facility A Commitment or Facility B Commitment.
"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 7 (Form of Compliance Certificate).


--------------------------------------------------------------------------------

 

3

--------------------------------------------------------------------------------




"Confidential Information" means all information relating to the Company, any
Obligor, the Group, the Finance Documents or a Facility of which a Finance Party
becomes aware in its capacity as, or for the purpose of becoming, a Finance
Party or which is received by a Finance Party in relation to, or for the purpose
of becoming a Finance Party under, the Finance Documents or a Facility from
either:
(a)
any member of the Group or any of its advisers; or

(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 35 (Confidentiality); or

(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality.

"Confidentiality Undertaking" means a confidentiality undertaking in the form
agreed between the Company and the Agent.
"Consumption Tax" means consumption tax (shouhi zei) as provided for in the
Consumption Tax Act (Shouhi zei hou) (Act No. 108 of 1988) and/or local
consumption tax (chihou shouhi zei) as provided for in the Local Tax Act (Chihou
zei hou) (Act No. 226 of 1950) and any other tax on goods and services or of a
similar nature.
"Controlled Group" means an entity, whether or not incorporated, which is under
common control with an Obligor within the meaning of Section 4001 of ERISA or is
part of a group that includes an Obligor and that is treated as a single
employer under Section 414 of the Internal Revenue Code. When any provision of
this Agreement relates to a past event, the term "member of the Controlled
Group" includes any person that was a member of the Controlled Group at the time
of that past event.
"Cyber Logistics Corporation" means Cyber Logistics Corporation, a company
incorporated under the laws of Japan with company number 0106-01-037964 and
having its registered office at 6-3-1 Toyo, Koto-ku, Tokyo 135-0016, Japan.
"Debt Instrument" means any instrument, document, agreement, security or
facility pursuant to which the Guarantor is a primary or secondary obligor,
including as a borrower or guarantor, whether absolute or contingent, for
obligations characterized as indebtedness under US GAAP, whether or not there
are


--------------------------------------------------------------------------------

 

4

--------------------------------------------------------------------------------




any amounts outstanding under such instrument, document agreement, security or
facility and whether or not such instrument, document agreement, security or
facility is then terminable by the Guarantor.
"Default" means an Event of Default or any event or circumstance specified in
Clause 22 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
"Defaulted Receivable" means a Trade Receivable which:
(a)
has not been paid by its due and payable date and continues to be unpaid 91 days
after such date; or

(b)
is owed by an Account Debtor in respect of whom:

(i)
a petition for bankruptcy (hasan), corporate reorganisation (kaisha kousei),
civil rehabilitation (minji saisei), special liquidation (tokubetsu seisan),
specified mediation (tokutei choutei) or any similar proceedings in Japan are
filed against it; or

(ii)
a ground for dissolution (kaisan) provided for in laws or the articles of
incorporation occurs in respect of any such company, any such company passes a
resolution for the dissolution of, or a dissolution judgment or dissolution
order is rendered with respect to, any such company.

"Designated Person" means a person or entity:
(a)
listed in the annex to, or otherwise subject to the provisions of, the Executive
Order;

(b)
named as a "Specially Designated National and Blocked Person" on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or

(c)
with which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law.

"Dilution" means, in respect of a Trade Receivable or part thereof, any of the
following events:
(a)
its reduction or satisfaction (other than by payment in satisfaction thereof of
an amount in Yen by the Account Debtor) as a result of (i) any credits, rebates,
freight charges, cash discounts, volume discounts, cooperative advertising
expenses, royalty payments, warranties, cost of parts required to be maintained
by agreement (either express or implied), allowances for early payment,
warehouse and other allowances, defective, rejected, returned or repossessed
merchandise or services, or any failure by any originator to deliver any
merchandise or services or otherwise perform under the underlying contract or
invoice, (ii) any change in or cancellation of any of the terms of the
underlying contract or invoice or any cash discount, rebate, retroactive price
adjustment or any other adjustment which reduces the amount payable by the
Account Debtor on the related Trade Receivable; and

(b)
any dispute, discount, deduction, claim, right of set-off, defence or
counterclaim of any kind relating to such Trade Receivable, regardless of
whether the same:

(i)
is in an amount greater than, equal to or less than such Trade Receivable;


--------------------------------------------------------------------------------

 

5

--------------------------------------------------------------------------------




(ii)
is bona fide or not; or

(iii)
arises by reason of any event due to any cause or event beyond the control of
the Company or the relevant Account Debtor,

provided that, in each case, (A) any write-offs of a Trade Receivable that is a
Defaulted Receivable shall not constitute Dilution of such Trade Receivable and
(B) any reduction of a Trade Receivable or part thereof by any pass-through
sales incentive scheme of a supplier to the Company (whereby such reduction is
caused by a payment by the Company to the relevant Account Debtor and such
payment is funded by or reimbursed by such supplier) shall not constitute
Dilution of such Trade Receivable.
"Disruption Event" means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
"Employee Plan" means, at any time, an "employee pension benefit plan" as
defined in Section 3(2) of ERISA subject to the provisions of Title IV of ERISA
or Section 412 of the Internal Revenue Code or Section 302 of ERISA (other than
a Multiemployer Plan), then or at any time during the previous five years
maintained for, or contributed to (or to which there is or was an obligation to
contribute) on behalf of, employees of any Obligor or ERISA Affiliate.
"Environment" means living organisms including the ecological systems of which
they form part and the following media:
(a)
air (including air within natural or man-made structures, whether above or below
ground);

(b)
water (including territorial, coastal and inland waters, water under or within
land and water in drains and sewers); and

(c)
land (including land under water).

"Environmental Claim" means any litigation, arbitration or administrative
proceedings of or before any court, arbitral body or regulatory authority
relating to Environmental Law or the environmental, health or safety related
obligations of any agreement, laws and regulations of any jurisdiction.
"Environmental Law" means all laws and regulations of any relevant jurisdiction
concerning or applicable with regard to: (i) the pollution or protection of, or
compensation of damage or harm to, the


--------------------------------------------------------------------------------

 

6

--------------------------------------------------------------------------------




Environment; (ii) occupational or public health and safety; or (iii) emissions,
discharges or releases into, or the presence in, the Environment or of the use,
treatment, storage, disposal, transportation or handling of Hazardous Substances
(including without limitation taxation or any obligation to purchase credits or
allowances or to provide financial security with regard to any such activities).
"Environmental Licence" means any Authorisation, notification, assessment,
certificate, allowance or credit required at any time under Environmental Law.
"ERISA" means the US Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto) and the regulations promulgated and rulings
issued thereunder.
"ERISA Affiliate" means each person (as defined in Section 3(9) of ERISA) that
is a member of a Controlled Group of any Obligor.
"ERISA Event" means any of the following events:
(a)
any reportable event, as defined in Section 4043(c) of ERISA and the regulations
promulgated under it, with respect to an Employee Plan as to which the PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty days of the occurrence of that event. However, the
existence with respect to any Employee Plan of an "accumulated funding
deficiency" (as defined in Section 302 of ERISA), or, on and after the
effectiveness of the Pension Act, a failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code or Section 302 of ERISA, shall be a
reportable event for the purposes of this paragraph (a) regardless of the
issuance of any waiver;

(b)
the requirements of subsection (1) of Section 4043(b) of ERISA (without regard
to subsection (2) of that Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of an Employee Plan and an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to that Employee Plan within
the following 30 days;

(c)
the filing under Section 4041(c) of ERISA of a notice of intent to terminate any
Employee Plan;

(d)
the termination of any Employee Plan under Section 4041(c) of ERISA;

(e)
the institution of proceedings under Section 4042 of ERISA by the PBGC for the
termination of, or the appointment of a trustee to administer, any Employee
Plan;

(f)
the failure to make a required contribution to any Employee Plan that would
result in the imposition of an encumbrance under the Internal Revenue Code or
ERISA;

(g)
engagement in a non-exempt prohibited transaction within the meaning of Section
4975 of the Internal Revenue Code or Section 406 of ERISA;

(h)
a determination that any Employee Plan is, or is expected to be, in at-risk
status (within the meaning of Title IV of ERISA); or


--------------------------------------------------------------------------------

 

7

--------------------------------------------------------------------------------




(i)
the receipt by any Obligor or ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Obligor or ERISA Affiliate of any notice that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, or, on and after the effectiveness of
the Pension Act, that a Multiemployer Plan is in endangered or critical status
(within the meaning of Section 305 of ERISA).

"Event of Default" means any event or circumstance specified as such in Clause
22 (Events of Default).
"Executive Order" means the US Executive Order No. 13224 on Blocking Property
and Prohibiting Transactions with Persons who Commit, Threaten to Commit, or
Support Terrorism, which came into effect on 24 September 2001, as amended.
"Exemption Event" means;
(a)
a natural disaster, pandemic, terrorist attack or an outbreak of war occurs that
results in a Lender not being able to fund;

(b)
there is a failure in electrical communications, payment systems or settlement
systems that results in a Lender not being able to fund;

(c)
any event occurs within the Relevant Interbank Market that disables loans in Yen
and results in a Lender not being able to fund; or

(d)
any other event beyond the reasonable control of and not attributable to a
Lender that results in it not being able to fund,

in each case, as reasonably determined by the Majority Lenders, or in the event
that the Agent reasonably determines that such determination by the Majority
Lenders is impractical, the Agent acting reasonably.
“Existing Security” means the Security existing as at the date of this Agreement
which has been granted by the Company in accordance with the Existing Syndicated
Facility Agreement.
“Existing Syndicated Facility Agreement” means the JPY10,000,000,000 facility
agreement dated 29 November 2010 between, amongst others, the Company and The
Royal Bank of Scotland plc.
“Existing Syndicated Loan Facility” means the term and revolving facility loans
outstanding under the Existing Syndicated Facility Agreement.
"Facility" means Facility A or Facility B.
"Facility A" means the term loan facility made available under this Agreement as
described in Clause 2 (The Facilities).
"Facility A Commitment" means:
(a)
in relation to an Original Lender, the amount in Japanese Yen set opposite its
name under the heading "Facility A Commitment" in Schedule 1 (The Original
Lenders) and the amount of any other Facility A Commitment transferred to it
under this Agreement; and

(b)
in relation to any other Lender, the amount in Japanese Yen of any Facility A
Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.


--------------------------------------------------------------------------------

 

8

--------------------------------------------------------------------------------




"Facility A Loan" means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.
"Facility A Repayment Date" means the Termination Date.
"Facility B" means the revolving loan facility made available under this
Agreement as described in Clause 2 (The Facilities).
"Facility B Commitment" means:
(a)
in relation to an Original Lender, the amount in Japanese Yen set opposite its
name under the heading "Facility B Commitment" in Schedule 1 (The Original
Lenders) and the amount of any other Facility B Commitment transferred to it
under this Agreement; and

(b)
in relation to any other Lender, the amount in Japanese Yen of any Facility B
Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
"Facility B Loan" means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.
"Facility Office" means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days' written notice) as the office or offices
through which it will perform its obligations under this Agreement.
"FATCA" means:
(a)
sections 1471 to 1474 of the Internal Revenue Code, any associated regulations
and other official guidance;

(b)
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the United
States of America and any other jurisdiction, which (in either case) facilitates
the implementation of paragraph (a) above; and

(c)
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the United States Internal Revenue Service, the government of the United States
of America or any governmental or taxation authority in any other jurisdiction.

"FATCA Application Date" means:
(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Internal Revenue Code (which relates to payments of interest and certain
other payments from sources within the United States of America), 1 January
2014;

(b)
in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of
the Internal Revenue Code (which relates to "gross proceeds" from the
disposition of property of a type that can produce interest from sources within
the United States of America), 1 January 2015; or

(c)
in relation to a "passthru payment" described in section 1471(d)(7) of the
Internal Revenue Code not falling within paragraphs (a) or (b) above, 1 January
2017,


--------------------------------------------------------------------------------

 

9

--------------------------------------------------------------------------------




or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA after the date of this Agreement.
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
"FATCA FFI" means a foreign financial institution as defined in section
1471(d)(4) of the Internal Revenue Code which, if any Finance Party is not a
FATCA Exempt Party, could be required to make a FATCA Deduction.
"Fee Letter" means each of the following:
(a)
the fee letter dated on or about the date of this Agreement between the Company
and RBS Securities Japan Limited; and

(b)
the fee letter dated on or about the date of this Agreement between the Company
and the Security Agent,

in each case setting out any of the fees referred to in Clause 11 (Fees).
"Finance Document" means this Agreement, any Fee Letter, any Security Document
and any other document designated as such by the Agent and the Company.
“Finance Lease” means any lease or hire purchase contract which would, in
accordance with applicable accounting principles, be treated as a finance or
capital lease.
"Finance Party" means the Agent, the Security Agent, the Arranger or a Lender.
"Financial Covenant Restriction" means any provision of a Debt Instrument
directly or indirectly restricts the right or power of the Guarantor, or
prohibits or restrains, or has the effect of restricting, prohibiting or
restraining, or imposes materially adverse conditions upon the right or power of
the Guarantor to incur or repay Financial Indebtedness.
"Financial Indebtedness" means any indebtedness for or in respect of:
(a)
moneys borrowed;

(b)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;

(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);


--------------------------------------------------------------------------------

 

10

--------------------------------------------------------------------------------




(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

(h)
shares which are expressed to be redeemable;

(i)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

(j)
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (i) above.

"GAAP" means:
(a)
in respect of the Company, Japanese GAAP; and

(b)
in respect of the Guarantor, US GAAP.

"Governmental Agency" means any government or any governmental agency,
semi-governmental or judicial entity or authority (including, without
limitation, any stock exchange or any self-regulatory organisation established
under statute).
"Group" means the Guarantor and its Subsidiaries.
"Group Structure Chart" means the structure chart of the Group showing the
capital ownership of the Company in the form agreed between the Guarantor and
the Arranger prior to the date of this Agreement.
"Hazardous Substance" means any waste, pollutant, emission, contaminant or other
substance (including any liquid, solid, gas, ion, living organism or noise) that
may be harmful to human health or other life or the Environment or a nuisance to
any person or that may make the use or ownership of any affected land or
property more costly.
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
"IFRS" means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
"Information Memorandum" means the documents comprising presentation materials
and financial projections in the form approved by the Company concerning the
Group which, at the Company's request and on its behalf, were prepared in
relation to this transaction and distributed by RBS Securities Japan Limited to
selected financial institutions prior to the date of this Agreement.
"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).


--------------------------------------------------------------------------------

 

11

--------------------------------------------------------------------------------




"Internal Revenue Code" means the United States Internal Revenue Code of 1986
(26 U.S.C. §§ 1 et seq.).
"Inventory" means all goods owned by the Company which are being held for sale,
including without limitation computer-related components and accessories that
are being held for sale.
"Inventory Assignment Agreement" means the inventory assignment agreement dated
on or about the date of this Agreement between the Company, the Agent and the
Security Agent.
"Japanese GAAP" means generally accepted accounting principles, standards and
practices in Japan.
"Lender" means:
(a)
any Original Lender; and

(b)
any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 23 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
"Liabilities" means all present and future money, debt and liabilities due,
owing or incurred by any Obligor to any Secured Party under or in connection
with any Finance Document (in each case whether alone or jointly, or jointly and
severally, with other person, whether actually or contingently and whether as
principle, surety or otherwise).
"Loan" means a Facility A Loan or a Facility B Loan.
"Majority Lenders" means:
(a)
if there are no Loans then outstanding, a Lender or Lenders whose Commitments
aggregate more than 662/3% of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 662/3% of the Total
Commitments immediately prior to the reduction); or

(b)
at any other time, a Lender or Lenders whose Available Commitment and
participations in the Loans then outstanding aggregate more than 662/3% of all
the Available Commitment and Loans then outstanding.

"Margin" means 1.90 per cent. per annum.
"Margin Stock" means “margin stock” or “margin security” within the meaning of
Regulation U or X.
"Material Adverse Effect" means a material adverse effect on or material adverse
change in:
(a)
the financial condition, assets, prospects or business of any Obligor or the
consolidated financial condition, assets, prospects or business of the Group or
the Obligors taken as a whole;

(b)
the ability of any Obligor to perform and comply with its obligations under any
Finance Document;

(c)
the validity, legality or enforceability of any Finance Document; or

(d)
the validity, legality or enforceability of any Security expressed to be created
pursuant to any Security Document or on the priority and ranking of any of that
Security.


--------------------------------------------------------------------------------

 

12

--------------------------------------------------------------------------------




"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(a)
if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month.

The above rules will only apply to the last Month of any period.
"Monthly Report" has the meaning given to it in Clause 19.9 (Inventory and Trade
Receivables).
"Multiemployer Plan" means, at any time, a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) then or at any time during the previous five years
maintained for, or contributed to (or to which there is or was an obligation to
contribute) on behalf of, employees of any Obligor or ERISA Affiliate.
"Non-Consenting Lender" has the meaning given to that term in paragraph (a) of
Clause 7.6 (Right of replacement or repayment and cancellation in relation to a
single Lender).
"Obligors" means the Company and the Guarantor and "Obligor" means any of them.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
"Original Financial Statements" means:
(a)
in relation to the Company, (i) its audited consolidated and unaudited
unconsolidated financial statements for the financial year ended 30 November
2011, in each case prepared using Japanese GAAP, (ii) its consolidated financial
statements for the financial quarter ended 31 August 2012 prepared using US
GAAP, and (iii) its unconsolidated financial statements for the financial
quarter ended 31 August 2012 prepared using Japanese GAAP; and

(b)
in relation to the Guarantor, its audited financial statements for its financial
year ended 30 November 2011, in each case prepared using US GAAP.

"Original Trade Receivables" shall have the meaning ascribed to it in the
Security Trust Agreement.
"Party" means a party to this Agreement.
"PBGC" means the Pension Benefit Guaranty Corporation of the USA established
pursuant to Section 4002 of ERISA (or any entity succeeding to all or any of its
functions under ERISA).
“Pension Act” means the United States Pension Protection Act of 2006, as
amended.
"Qualifying Lender" has the meaning given to it in Clause 12 (Tax gross-up and
indemnities).
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined two Business Days before the first day of that period.
"Reference Banks" means, subject to Clause 25.16 (Reference Banks), in relation
to TIBOR the principal Tokyo offices of The Royal Bank of Scotland plc or such
other banks as may be appointed by the Agent in consultation with the Company.


--------------------------------------------------------------------------------

 

13

--------------------------------------------------------------------------------




"Refinancing Date" means the date of first Utilisation under this Agreement.
“Regulation T", “Regulation U" or "Regulation X" means Regulation T, U or X, as
the case may be, of the Board, as from time to time in effect and all official
rulings and interpretations thereunder or thereof.
"Relevant Interbank Market" means the Tokyo interbank market.
"Repeating Representations" means each of the representations set out in Clauses
18.1 (Status) to 18.4 (Power and authority), Clause 18.6 (Governing law and
enforcement), Clause 18.9 (No default), paragraphs (c) and (d) of Clause 18.11
(Financial statements), Clause 18.12 (Net Worth), 18.13 (Pari passu ranking) to
Clause 18.14 (No proceedings pending or threatened), and Clause 18.16
(Anti-Social Group) to Clause 18.25 (Employee Benefit Plans).
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
"Rollover Loan" means one or more Facility B Loans:
(a)
made or to be made on the same day that one or more maturing Facility B Loans is
or are due to be repaid;

(b)
the aggregate amount of which is equal to or less than the amount of the
maturing Facility B Loan(s); and

(c)
made or to be made to the Company for the purpose of refinancing the maturing
Facility B Loan(s).

"Sales Contract" means a sales contract between the Company and an Account
Debtor for the supply of goods by the Company.
"Screen Rate" means the percentage rate per annum determined by the Japanese
Bankers Association for the relevant period displayed on the appropriate page
17097 of the Reuters screen. If such page is replaced or service ceases to be
available, the Agent may specify another page or service displaying the
appropriate rate after consultation with the Company and the Lenders.
"Secured Account" means the account in the name of the Company and held with the
Agent for the purposes of Clause 20.3 (Capital contribution), over which
Security has been granted in favour of the Security Agent (acting for and on
behalf of the Finance Parties).
"Secured Assets" means the assets over which Security is expressed to be created
pursuant to any Security Document.
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
"Security Document" means the Security Trust Agreement, the Inventory Assignment
Agreement, the Bank Account Pledge Agreement and any security document that may
at any time be given as security for any of the Liabilities pursuant to or in
connection with any Finance Document or any supplement thereto.
"Security Property" has the meaning given to it in Schedule 6 (Security agency
and agency provisions).


--------------------------------------------------------------------------------

 

14

--------------------------------------------------------------------------------




"Security Provider" means the security provider for the Security that is
expressed to be created pursuant to any Security Document.
"Security Trust Agreement" means the security trust agreement (receivables
assignment) dated on or about the date of this Agreement between the Company,
the Original Lenders, the Agent and the Security Agent.
"Senior Secured Revolving Loan Agreement" means the primary senior, secured Debt
Instrument for the provision of revolving working capital loans capital directly
to the Guarantor. As of the date of this Agreement, the Senior Secured Revolving
Loan Agreement is the US Credit Agreement.
"Specified Time" means a time determined in accordance with Schedule 8
(Timetables).
"Subsidiary" means in relation to any company, corporation or other legal
entity, (a "holding company"), a company, corporation or other legal entity;
(a)
which is controlled, directly or indirectly, by the holding company;

(b)
more than half the issued share capital of which is beneficially owned, directly
or indirectly, by the holding company;

(c)
which is a subsidiary of another Subsidiary of the holding company; or

(d)
which, in accordance with GAAP, would be required to be consolidated with that
holding company,

and, for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to determine
the composition of the majority of its board of directors or equivalent body.
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
"Termination Date" means, in relation to each of Facility A and Facility B, the
date which is 3 years after the date of this Agreement.
"TIBOR" means, in relation to any Loan:
(a)
the applicable Screen Rate; or

(b)
(if no Screen Rate is available for Yen or for the Interest Period of that Loan)
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the Tokyo interbank market,

as of the Specified Time on the Quotation Date for the offering of deposits in
Yen and for a period comparable to the Interest Period for that Loan.
"Total Commitments" means the aggregate of the Total Facility A Commitments and
the Total Facility B Commitments, being JPY14,000,000,000 at the date of this
Agreement.
"Total Facility A Commitments" means the aggregate of the Facility A
Commitments, being JPY6,000,000,000 at the date of this Agreement.


--------------------------------------------------------------------------------

 

15

--------------------------------------------------------------------------------




"Total Facility B Commitments" means the aggregate of the Facility B
Commitments, being JPY8,000,000,000 at the date of this Agreement.
"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.
"Transfer Date" means, in relation to an assignment or a transfer, the later of:
(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

(b)
the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
"US" and "United States" means the United States of America, its territories and
possessions.
"US GAAP" means generally accepted accounting principles, standards and
practices in the United States of America.
“US$” or “USD” means the lawful currency for the time being of the United States
of America.
"USA Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States, as amended.
"US Bankruptcy Law" means the United States Bankruptcy Code of 1978 (Title 11 of
the United States Code) or any other United States federal or state bankruptcy,
insolvency or similar law.
“US Credit Agreement” means the fourth amended and restated credit agreement
dated 12 November 2010 between, among others, the Guarantor, the lenders named
therein and Bank of America, N.A., as agent, lender, sole lead arranger and
bookrunner, as amended from time to time.
"US Tax Obligor" means:
(a)
a Borrower which is resident for tax purposes in the United States of America;
or

(b)
an Obligor some or all of whose payments under the Finance Documents are from
sources within the United States for United States federal income tax purposes.

"Utilisation" means a utilisation of a Facility.
"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made.
"Utilisation Request" means a notice substantially in the form set out in
Schedule 3 (Requests).
"Yen ", "JPY" or "¥" means Japanese Yen.
1.2
Construction

(a)
Unless a contrary indication appears, any reference in this Agreement to:


--------------------------------------------------------------------------------

 

16

--------------------------------------------------------------------------------




(i)
the "Agent", the "Arranger", any "Finance Party", any "Lender", any "Obligor",
any "Party" or the "Security Agent" shall be construed so as to include its
successors in title, permitted assigns and permitted transferees;

(ii)
"assets" includes present and future properties, revenues and rights of every
description;

(iii)
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended, restated (however fundamentally and whether or not more
onerously) or replaced and includes any change in the purpose of, any extension
of or any increase in any facility or the addition of any new facility under
that Finance Document or other agreement or instrument;

(iv)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(v)
a "person" includes any individual, firm company (including, without limitation,
kaisha), corporation (including, without limitation, houjin), government, state
or agency of a state or any association (including, without limitation, kenri
nouryoku naki shadan), trust (including, without limitation, shintaku), joint
venture, consortium or partnership (whether or not having separate legal
personality and including, without limitation, kumiai);

(vi)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law and including, without
limitation, meirei, kisoku, kokuji, tsutatsu, kinyu kensa manual, kantoku
shishin and no-action letter) of any governmental, intergovernmental or
supranational body, agency, department or of any regulatory, self-regulatory or
other authority or organisation;

(vii)
a provision of law is a reference to that provision as amended or re-enacted;
and

(viii)
a time of day is a reference to Tokyo time.

(b)
Section, Clause and Schedule headings are for ease of reference only.

(c)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

(d)
A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
waived.

(e)
The "equivalent" in any currency (the "first currency") of any amount in another
currency (the "second currency") shall be construed as a reference to the amount
in the first currency which could be purchased with that amount in the second
currency at the Agent's spot rate of exchange for the purchase of the first
currency with the second currency at or about 11:00 a.m. on a particular day (or
at or about such time and on such date as the Agent may from time to time
reasonably determine to be appropriate in the circumstances).

1.3
Third Party Rights


--------------------------------------------------------------------------------

 

17

--------------------------------------------------------------------------------




(a)
Unless expressly provided to the contrary in a Finance Document, a person who is
not a Party has no right to enforce or to enjoy the benefit of any term of any
Finance Document.

(b)
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to amend, waive, rescind, vary or terminate any
Finance Document at any time.

1.4
Language

This Agreement is made in the English language. The English language version of
this Agreement shall prevail over any translation of this Agreement. However,
where a Japanese translation of a word or phrase appears in the text of this
Agreement, the Japanese translation of such word or phrase shall prevail.


--------------------------------------------------------------------------------

 

18

--------------------------------------------------------------------------------




SECTION 2
THE FACILITIES
2.
THE FACILITIES

2.1
The Facilities

Subject to the terms of this Agreement, each Lender makes available to the
Company:
(a)
a term loan facility in an aggregate amount equal to the Total Facility A
Commitments; and

(b)
a revolving loan facility in an aggregate amount equal to the Total Facility B
Commitments.

2.2
Finance Parties' rights and obligations

(a)
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

(b)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

(c)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

2.3
Obligors' agent

(a)
Each Obligor (other than the Company) irrevocably appoints the Company to act on
its behalf as its agent in relation to the Finance Documents and irrevocably
authorises:

(i)
the Company on its behalf to supply all information concerning itself
contemplated by the Finance Documents to the Finance Parties and to give and
receive all notices, consents and instructions (including Utilisation Requests),
to agree, accept and execute on its behalf all documents in connection with the
Finance Documents (including amendments and variations of, and consents under,
any Finance Document) and to execute any new Finance Document and to take such
other action as may be necessary or desirable under, or in connection with, the
Finance Documents; and

(ii)
each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Company.

(b)
Each Obligor (other than the Company) confirms that:

(i)
it will be bound by any action taken by the Company under, or in connection
with, any Finance Document; and

(ii)
each Finance Party may rely on any action purported to be taken by the Company
on behalf of that Obligor.

3.
PURPOSE


--------------------------------------------------------------------------------

 

19

--------------------------------------------------------------------------------




3.1
Purpose

(a)
The Company shall apply all amounts borrowed by it under Facility A towards the
repayment of existing Facility A under the Existing Syndicated Loan Facility and
any proceeds remaining after such repayment shall be applied for the general
corporate and working capital purposes of the Company and its Subsidiaries.

(b)
The Company shall apply all amounts borrowed by it under Facility B towards the
repayment of existing Facility B under the Existing Syndicated Loan Facility and
any proceeds remaining after such repayment shall be applied for the general
corporate and working capital purposes of the Company and its Subsidiaries.

(c)
No amount borrowed under the Facilities shall be applied in any manner that may
be illegal or contravene any applicable law or regulation in any relevant
jurisdiction.

3.2
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
4.
CONDITIONS OF UTILISATION

4.1
Initial conditions precedent

The Company may not deliver a Utilisation Request unless the Agent has received
all of the documents and other evidence listed in Part I of Schedule 2
(Conditions precedent and conditions subsequent) in form and substance
satisfactory to the Agent. The Agent shall notify the Company and the Lenders
promptly upon being so satisfied.
4.2
Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:
(i)
in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan and, in the case of any other Loan, no Default is
continuing or would result from the proposed Loan;

(ii)
the Repeating Representations to be made by each Obligor are true in all
material respects;

(iii)
no Exemption Event has occurred and is continuing; and

(iv)
no crystallisation has occurred in respect of any transaction Security which is,
or is expected to be granted by way of blanket security (ne-tanpo).

4.3
Drawing of Facilities

(a)
A Utilisation in respect of Facility B may be made on any Business Day during a
calendar month.

(b)
No more than one Utilisation may be made in respect of Facility A.

4.4
Maximum number of Loans


--------------------------------------------------------------------------------

 

20

--------------------------------------------------------------------------------




The Company may not deliver a Utilisation Request if as a result of the proposed
Utilisation more than 6 Facility B Loans would be outstanding, provided that all
Facility B Loans having the same length and same beginning date of their
Interest Periods shall be aggregated together and considered one Facility B Loan
for this purpose.


--------------------------------------------------------------------------------

 

21

--------------------------------------------------------------------------------




SECTION 3
UTILISATION
5.
UTILISATION

5.1
Delivery of a Utilisation Request

The Company may utilise a Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time. Any such Utilisation
Request shall, unless otherwise specified by the Agent in advance, by delivered
by fax.
5.2
Completion of a Utilisation Request

(a)
Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

(i)
it identifies the Facility to be utilised;

(ii)
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount);

(iii)
the proposed Interest Period complies with Clause 9 (Interest Periods); and

(iv)
it specifies the account and bank to which the proceeds of the Utilisation are
to be credited.

(b)
Only one Loan may be requested in each Utilisation Request.

5.3
Currency and amount

(a)
The currency specified in a Utilisation Request must be Japanese Yen.

(b)
The amount of the proposed Loan must be a minimum of JPY6,000,000,000 for
Facility A and JPY25,000,000 for Facility B or in either case, if less, the
Available Facility.

(c)
Subject to paragraph (b) above, the amount of the proposed Facility B Loan must
be a multiple of JPY25,000,000.

5.4
Lenders' participation

(a)
If the conditions set out in this Agreement have been met and subject to Clause
6.2 (Repayment of Facility B Loans), each Lender shall make its participation in
each Loan available by the Utilisation Date through its Facility Office.

(b)
The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

(c)
The Agent shall by the Specified Time notify:

(i)
each Facility A Lender of the amount of each Facility A Loan and the amount of
its participation in that Loan; and

(ii)
each Facility B Lender of the amount of each Facility B Loan and the amount of
its participation in that Loan.

5.5
Cancellation of Commitment


--------------------------------------------------------------------------------

 

22

--------------------------------------------------------------------------------




(a)
The Facility A Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for Facility A.

(b)
The Facility B Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for Facility B.

5.6
Deemed Utilisation Requests

(a)
Notwithstanding Clause 5.1 (Delivery of a Utilisation Request), in respect of
each outstanding Facility B Loan from time to time, a duly completed Utilisation
Request for a Rollover Loan is deemed to be delivered by the Company at the
applicable Specified Time (a “Deemed Utilisation Request”), unless the Company
notifies the Agent otherwise in writing at least 3 Business Days prior to such
Specified Time.

(b)
The proposed Interest Period in respect of any Deemed Utilisation Request shall
be 1 Month. The account and bank details in any Deemed Utilisation Request are
deemed to be the same as the relevant maturing Facility B Loan.

(c)
All provisions in this Agreement relating to (and all terms contained in) a
Utilisation Request shall apply to each Deemed Utilisation Request and to the
Company as if such Deemed Utilisation Request were a Utilisation Request
delivered by the Company.


--------------------------------------------------------------------------------

 

23

--------------------------------------------------------------------------------




SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
6.
REPAYMENT

6.1
Repayment of Facility A Loans

(a)
The Company shall repay the Facility A Loan on the Facility A Repayment Date.

(b)
The Company may not reborrow any part of Facility A which is repaid.

6.2
Repayment of Facility B Loans

(a)
The Company shall repay each Facility B Loan on the last day of its Interest
Period.

(b)
Without prejudice to the Company's obligation under paragraph (a) above, if one
or more Facility B Loans are to be made available to the Company:

(i)
on the same day that a maturing Facility B Loan is due to be repaid by the
Company; and

(ii)
for the purpose of refinancing the maturing Facility B Loan,

the aggregate amount of the new Facility B Loans shall be treated as if applied
in or towards repayment of the maturing Facility B Loan so that:
(A)
if the amount of the maturing Facility B Loan exceeds the aggregate amount of
the new Facility B Loans:

(1)
the Company will only be required to pay an amount in cash in the relevant
currency equal to that excess; and

(2)
each Lender's participation (if any) in the new Facility B Loans shall be
treated as having been made available and applied by the Company in or towards
repayment of that Lender's participation (if any) in the maturing Facility B
Loan and that Lender will not be required to make its participation in the new
Facility B Loans available in cash; and

(B)
if the amount of the maturing Facility B Loan is equal to or less than the
aggregate amount of the new Facility B Loans:

(1)
the Company will not be required to make any payment in cash; and

(2)
each Lender will be required to make its participation in the new Facility B
Loans available in cash only to the extent that its participation (if any) in
the new Facility B Loans exceeds that Lender's participation (if any) in the
maturing Facility B Loan and the remainder of that Lender's participation in the
new Facility B Loans shall be treated as having been made available and applied
by the Company in or towards repayment of that Lender's participation in the
maturing Facility B Loan.

(C)
Any Facility B Loan remaining outstanding on the Termination Date shall be
repaid on that date.


--------------------------------------------------------------------------------

 

24

--------------------------------------------------------------------------------




7.
PREPAYMENT AND CANCELLATION

7.1
Illegality

If, at any time, it is or will become unlawful in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
or to fund or maintain its participation in any Loan:
(a)
that Lender shall promptly notify the Agent upon becoming aware of that event;

(b)
upon the Agent notifying the Company, the Commitment of that Lender will be
immediately cancelled; and

(c)
the Company shall repay that Lender's participation in the Loans on the last day
of the Interest Period for each Loan occurring after the Agent has notified the
Company or, if earlier, the date specified by the Lender in the notice delivered
to the Agent (being no earlier than the last day of any applicable grace period
permitted by law).

7.2
Change of control

(a)
If the Guarantor ceases to indirectly hold 75 per cent. of the issued share
capital of the Company:

(i)
the Company shall promptly notify the Agent upon becoming aware of that event;

(ii)
a Lender shall not be obliged to fund a Utilisation (except for a Rollover
Loan); and

(iii)
if the Majority Lenders so require, the Agent shall, by not less than 5 days'
notice to the Company, cancel the Total Commitments and declare all outstanding
Loans, together with accrued interest, and all other amounts accrued under the
Finance Documents immediately due and payable, whereupon the Total Commitments
will be cancelled and all such outstanding amounts will become immediately due
and payable.

7.3
Voluntary cancellation

The Company may, if it gives the Agent not less than 5 Business Days' (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of JPY25,000,000 and a multiple of
JPY25,000,000) of an Available Facility. Any cancellation under this Clause 7.3
shall reduce the Commitments of the Lenders rateably under that Facility.
7.4
Voluntary prepayment of Facility A Loans

(a)
The Company may, if it gives the Agent not less than 5 Business Days' (or such
shorter period as the Majority Lenders may agree) prior notice, prepay the whole
or any part of any Facility A Loan (but, if in part, being an amount that
reduces the amount of the Facility A Loan by a minimum amount of JPY25,000,000
and a multiple of JPY25,000,000).

(b)
A Facility A Loan may only be prepaid after the last day of the Availability
Period (or, if earlier, the day on which the applicable Available Facility is
zero).

7.5
Voluntary prepayment of Facility B Loans

The Company may, if it gives the Agent not less than 5 Business Days' (or such
shorter period as the Majority Lenders may agree) prior notice, prepay the whole
or any part of a Facility B Loan (but if in


--------------------------------------------------------------------------------

 

25

--------------------------------------------------------------------------------




part, being an amount that reduces the amount of the Facility B Loan by a
minimum amount of JPY25,000,000 and a multiple of JPY25,000,000).
7.6
Right of replacement or repayment and cancellation in relation to a single
Lender

(a)
In this Clause 7.6, "Non-Consenting Lender" means any Lender which does not
agree to a consent, waiver or amendment of any provision of the Finance
Documents which has been requested by the Company or any other Obligor and,
through the Facility Agent, the requested consent, amendment or waiver requires
the consent of more than the Majority Lenders, and Lenders holding 85 per cent.
or more of the Commitments under the Facilities have agreed to that consent,
waiver or amendment.

(b)
If:

(i)
any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 12.2 (Tax gross-up);

(ii)
any Lender claims indemnification from the Company under Clause 12.3 (Tax
indemnity) or Clause 13.1 (Increased costs); or

(iii)
any Lender becomes a Non-Consenting Lender.

the Company may, whilst the circumstance giving rise to the requirement for that
increase or indemnification continues, give the Agent notice of cancellation of
the Commitment of that Lender and its intention to procure the repayment of that
Lender's participation in the Loans or give the Agent notice of its intention to
replace that Lender in accordance with paragraph (e) below.
(c)
On receipt of a notice of cancellation referred to in paragraph (b) above, the
Commitment of that Lender shall immediately be reduced to zero.

(d)
On the last day of each Interest Period which ends after the Company has given
notice of cancellation under paragraph (b) above (or, if earlier, the date
specified by the Company in that notice), the Company shall repay that Lender's
participation in that Loan.

(e)
The Company may, in the circumstances set out in paragraph (b) above, on 10
Business Days' prior notice to the Agent and that Lender, replace that Lender by
requiring that Lender to (and, to the extent permitted by law, that Lender
shall) transfer pursuant to Clause 23 (Changes to the Lenders) all (and not part
only) of its rights and obligations under this Agreement to a Lender or other
bank, financial institution, trust, fund or other entity selected by the Company
which confirms its willingness to assume and does assume all the obligations of
the transferring Lender in accordance with Clause 23 (Changes to the Lenders)
for a purchase price in cash or other cash payment payable at the time of the
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Loans and all accrued interest (to the extent
that the Agent has not given a notification under Clause 23.8 (Pro rata interest
settlement)), Break Costs and other amounts payable in relation thereto under
the Finance Documents.

(f)
The replacement of a Lender pursuant to paragraph (e) above shall be subject to
the following conditions:

(i)
the Company shall have no right to replace the Agent;

(ii)
neither the Agent nor any Lender shall have any obligation to find a replacement
Lender; and


--------------------------------------------------------------------------------

 

26

--------------------------------------------------------------------------------




(iii)
in no event shall the Lender replaced under paragraph (d) above be required to
pay or surrender any of the fees received by such Lender pursuant to the Finance
Documents.

7.7
Restrictions

(a)
Any notice of cancellation or prepayment given by any Party under this Clause 7
shall be irrevocable and, unless a contrary indication appears in this
Agreement, specify the date or dates upon which the relevant cancellation or
prepayment is to be made and the amount of that cancellation or prepayment.

(b)
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

(c)
The Company may not reborrow any part of Facility A which is prepaid.

(d)
Unless a contrary indication appears in this Agreement, any part of Facility B
which is prepaid or repaid may be reborrowed in accordance with the terms of
this Agreement.

(e)
The Company shall not repay or prepay all or any part of the Loans or cancel all
or any part of the Commitments except at the times and in the manner expressly
provided for in this Agreement.

(f)
No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

(g)
If the Agent receives a notice under this Clause 7 it shall promptly forward a
copy of that notice to either the Company or the affected Lender, as
appropriate.

(h)
If all or part of a Loan under a Facility is repaid or prepaid and is not
available for redrawing (other than by operation of Clause 4.2 (Further
conditions precedent)), an amount of the Commitments (equal to the amount of the
Loan which is repaid or prepaid) in respect of that Facility will be deemed to
be cancelled on the date of repayment or prepayment. Any cancellation under this
paragraph (h) shall reduce the Commitments of the Lenders rateably under that
Facility.


--------------------------------------------------------------------------------

 

27

--------------------------------------------------------------------------------




SECTION 5
COSTS OF UTILISATION
8.
INTEREST

8.1
Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
(a)
Margin; and

(b)
TIBOR.

8.2
Payment of interest

The Company shall pay accrued interest on that Loan on the last day of each
Interest Period (and, if the Interest Period is longer than six Months, on the
dates falling at six monthly intervals after the first day of the Interest
Period).
8.3
Default interest

(a)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue to the fullest extent permitted by law on
the Unpaid Sum from the due date up to the date of actual payment (both before
and after judgment) at a rate which, subject to paragraph (b) below, is the sum
of 2 per cent. and the rate which would have been payable if the Unpaid Sum had,
during the period of non-payment, constituted a Loan in the currency of the
Unpaid Sum for successive Interest Periods, each of a duration selected by the
Agent (acting reasonably). Any interest accruing under this Clause 8.3 shall be
immediately payable by the Obligor on demand by the Agent.

(b)
If any Unpaid Sum consists of all or part of a Loan which became due on a day
which was not the last day of an Interest Period relating to that Loan then upon
expiry of the current Interest Period relating to that Loan such Loan shall have
an Interest Period of a duration selected by the Agent (acting reasonably) and
the rate of interest applying to the Unpaid Sum during that Interest Period
shall be the sum of 2 per cent. and the rate which would have applied if the
Unpaid Sum had not become due.

(c)
Default interest (if unpaid) arising on an Unpaid Sum will be compounded with
the Unpaid Sum at the end of each Interest Period applicable to that Unpaid Sum
but will remain immediately due and payable.

8.4
Notification of rates of interest

The Agent shall promptly notify the Lenders and the Company of the determination
of a rate of interest under this Agreement.
9.
INTEREST PERIODS

9.1
Selection of Interest Periods

(a)
Each Interest Period for a Facility A Loan shall start on the Utilisation Date
or (if already made) on the last day of its preceding Interest Period. The
Interest Period for a Facility A Loan shall be three Months and shall not extend
beyond the Termination Date applicable to Facility A.


--------------------------------------------------------------------------------

 

28

--------------------------------------------------------------------------------




(b)
Regarding a Facility B Loan:

(i)
the Company may select an Interest Period in the Utilisation Request for that
Loan;

(ii)
if the Company does not select an Interest Period in the Utilisation Request in
accordance with paragraph (i) above, the relevant Interest Period (including for
a Rollover Loan) will be one Month;

(iii)
subject to this Clause 9, the Company may select an Interest Period of one, two,
three or six Months or any other period agreed between the Company and the Agent
(acting on the instructions of all the Lenders in relation to the relevant
Loan);

(iv)
an Interest Period shall not extend beyond the Termination Date applicable to
Facility B; and

(v)
a Facility B Loan has one Interest Period only.

9.2
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
10.
CHANGES TO THE CALCULATION OF INTEREST

10.1
Absence of quotations

Subject to Clause 10.2 (Market disruption), if TIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable TIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.
10.2
Market disruption

(a)
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then no single rate of interest shall apply to each Lender’s share of
that Loan and, instead, the rate of interest applicable to each such Lender's
share of that Loan for the Interest Period shall be the percentage rate per
annum which is the sum of:

(i)
the Margin; and

(ii)
the rate notified to the Agent by that Lender as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period), to
be that which expresses as a percentage rate per annum the cost to that Lender
of funding its participation in that Loan from whatever source it may reasonably
select.

(b)
In this Agreement "Market Disruption Event" means:

(i)
at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine TIBOR for the relevant currency and
Interest Period; or


--------------------------------------------------------------------------------

 

29

--------------------------------------------------------------------------------




(ii)
before close of business at or about noon in Tokyo on the Quotation Day for the
relevant Interest Period, the Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 35 per cent. of that Loan) that
the cost to it of funding its participation in that Loan from whatever source it
may reasonably select would be in excess of TIBOR.

10.3
Alternative basis of interest or funding

(a)
If a Market Disruption Event occurs and the Agent or the Company so requires,
the Agent and the Company shall enter into negotiations (for a period of not
more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

(b)
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Company, be binding on all Parties.

(c)
For the avoidance of doubt, in the event that no substitute basis is agreed at
the end of the thirty day period, the rate of interest shall continue to be
determined in accordance with the terms of this Agreement.

10.4
Break Costs

(a)
The Company shall, within three Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by the Company on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

(b)
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

11.
FEES

11.1
Commitment fee

(a)
The Company shall pay to the Agent (for the account of each Lender of the
Facility B Loan) a fee in Japanese Yen computed at the rate of 0.40 per cent.
per annum on that Lender's Available Commitment under Facility B for the
Availability Period applicable to Facility B; and

(b)
The accrued commitment fee is payable on the last day of each successive period
of three Months which ends during the relevant Availability Period, on the last
day of the Availability Period and, if cancelled in full, on the cancelled
amount of the relevant Lender's Commitment at the time the cancellation is
effective.

11.2
Upfront fee

The Company shall pay to the Agent (for the account of the Lenders) an upfront
fee in the amount and at the time agreed in a Fee Letter.
11.3
Arrangement fee

The Company shall pay to RBS Securities Japan Limited an arrangement fee in the
amount and at the times agreed in a Fee Letter.
11.4
Agency fee

The Company shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.


--------------------------------------------------------------------------------

 

30

--------------------------------------------------------------------------------




11.5
Security agency fee

The Company shall pay to the Security Agent (for its own account) a security
agency fee in the amount and at the times agreed in a Fee Letter.


--------------------------------------------------------------------------------

 

31

--------------------------------------------------------------------------------




SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
12.
TAX GROSS UP AND INDEMNITIES

12.1
Definitions

(a)
In this Clause 12:

"Domestic Entity" means naikoku houjin for Japanese tax purposes, which is a
legal entity (houjin) having its principal office (honten or shutaru jimusho) in
Japan.
"FATCA Payment" means either:
(a)
the increase in a payment made by an Obligor to a Finance Party under Clause
12.7 (FATCA Deduction and gross-up by Obligor) or paragraph (b) of Clause 12.8
(FATCA Deduction by a Finance Party); or

(b)
a payment under paragraph (d) of Clause 12.8 (FATCA Deduction by a Finance
Party).

"Foreign Entity" means gaikoku houjin for Japanese tax purposes, which is a
legal entity (houjin) other than a Domestic Entity.
"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
"Qualifying Lender" means:
(i)
in relation to a Tax Deduction in respect of Tax imposed by Japan, a Lender
which is entitled to interest payable to that Lender in respect of an advance
under a Finance Document and is either:

(A)
a Domestic Entity;

(B)
a Foreign Entity to whom interest payable in respect of an advance under a
Finance Document:

(a)
does not constitute Income Derived From Japan (kokunai gensen shotoku) under
Item 6 of Article 161 of the Income Tax Act (Shotoku zei ho) (Act No. 33 of
1965), Article 162 of Income Tax Act or the Treaty;

(b)
must be paid outside Japan only by one or more borrowers which do not and are
not deemed to have an office (jimusho), place of business (jigyousho) or other
similar place under paragraph 2 of Article 212 of Income Tax Act; or

(c)
is on a loan settled in a special international financial transactions account
(tokubetsu kokusai kinyu torihiki kanjo) set out in the Foreign Exchange and
Foreign Trade Act (Gaikoku kawase Oyobi Gaikoku Boueki Ho) (Act No 228 of 1949)
and otherwise fulfils any conditions which must be fulfilled under Article


--------------------------------------------------------------------------------

 

32

--------------------------------------------------------------------------------




7 of Act on Special Measures Concerning Taxation (Sozei Tokubetsu Sochi Ho) (Act
No 26 of 1957); or
(C)
a Foreign Entity which fulfils any conditions which must be fulfilled under
paragraph 1 of Article 180 of the Income Tax Act (Shotoku zei hou) for that
Foreign Entity to obtain exemption from Japanese taxation on interest; or

(D)
a Treaty Lender; and

(ii)
in relation to a Tax Deduction in respect of Tax imposed by any other
jurisdiction from which a payment under a Finance Document is made by an
Obligor, any Lender.

"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document other than a FATCA Deduction.
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3
(Tax indemnity).
"Treaty Lender" means a Lender which:
(i)
is treated as a resident of a Treaty State for the purposes of the Treaty; and

(ii)
fulfils any conditions which must be fulfilled under the double taxation
agreement for residents of that Treaty State to obtain exemption from Japanese
taxation on interest.

"Treaty State" means a jurisdiction having a double taxation agreement (sozei
jouyaku) (a "Treaty") with Japan.
(b)
Unless a contrary indication appears, in this Clause 12 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

12.2
Tax gross-up

(a)
Each Obligor shall make all payments to be made by it to any Finance Party
without any Tax Deduction, unless a Tax Deduction is required by law.

(b)
The Company shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Company
and that Obligor.

(c)
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

(d)
A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax imposed by Japanese tax authorities, if on the date
on which the payment falls due:

(i)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this


--------------------------------------------------------------------------------

 

33

--------------------------------------------------------------------------------




Agreement in (or in the interpretation, administration, or application of) any
law or Treaty, or any published practice or published concession of any relevant
taxing authority; or
(ii)
the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under paragraph
(g) below.

(e)
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

(f)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant tax
authorities.

(g)
A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary.

12.3
Tax indemnity

(a)
The Company shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

(b)
Paragraph (a) above shall not apply:

(i)
with respect to any Tax assessed on a Finance Party:

(A)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(B)
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
(ii)
to the extent a loss, liability or cost:

(A)
is compensated for by an increased payment under Clause 12.2 (Tax gross-up),
Clause 12.7 (FATCA Deduction and gross-up by Obligor) or paragraph (b) of Clause
12.8 (FATCA Deduction by a Finance Party);

(B)
would have been compensated for by an increased payment under Clause 12.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
paragraph (d) of Clause 12.2 (Tax gross-up) applied; or


--------------------------------------------------------------------------------

 

34

--------------------------------------------------------------------------------




(C)
is compensated for by a payment under paragraph (d) of Clause 12.8 (FATCA
Deduction by a Finance Party).

(c)
A Protected Party making, or intending to make, a claim under paragraph (a)
above shall notify the Agent of the event which will give, or has given, rise to
the claim, following which the Agent shall notify the Company.

(d)
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 12.3, notify the Agent.

12.4
Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
(a)
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

(b)
that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.
12.5
Stamp taxes

The Company shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.
12.6
Consumption tax

(a)
All amounts set out or expressed in a Finance Document to be payable by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for Consumption Tax purposes shall be
deemed to be exclusive of any Consumption Tax which is chargeable on such
supply, and accordingly, subject to paragraph (c) below, if Consumption Tax is
or becomes chargeable on any supply made by any Finance Party to any Party under
a Finance Document, that Party shall pay to the Finance Party (in addition to
and at the same time as paying any other consideration for such supply) an
amount equal to the amount of such Consumption Tax.

(b)
If Consumption Tax is or becomes chargeable on any supply made by any Finance
Party (the "Supplier") to any other Finance Party (the "Recipient") under a
Finance Document, and any Party other than the Recipient (the "Subject Party")
is required by the terms of any Finance Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such Consumption Tax. The Recipient shall
promptly pay to the Subject Party an amount equal to any credit or repayment
from the relevant tax authorities which the Recipient reasonably determines is
in respect of such Consumption Tax.

(c)
Where a Finance Document requires any Party to reimburse a Finance Party for any
cost or expense, that Party shall reimburse such Finance Party for the full
amount of such cost or expense, including


--------------------------------------------------------------------------------

 

35

--------------------------------------------------------------------------------




such part thereof as represents Consumption Tax, save to the extent that such
Finance Party reasonably determines that neither it nor any other member of any
group of which it is a member for Consumption Tax purposes is entitled to credit
or repayment in respect of such Consumption Tax from the relevant tax
authorities.
12.7
FATCA Deduction and gross-up by Obligor

(a)
If an Obligor is required to make a FATCA Deduction, that Obligor shall make
that FATCA Deduction and any payment required in connection with that FATCA
Deduction within the time allowed and in the minimum amount required by FATCA.

(b)
If a FATCA Deduction is required to be made by an Obligor, the amount of the
payment due from that Obligor shall be increased to an amount which (after
making any FATCA Deduction) leaves an amount equal to the payment which would
have been due if no FATCA Deduction had been required.

(c)
The Company shall promptly upon becoming aware that an Obligor must make a FATCA
Deduction (or that there is any change in the rate or the basis of a FATCA
Deduction) notify the Agent accordingly. Similarly, a Finance Party shall notify
the Agent on becoming so aware in respect of a payment payable to that Finance
Party. If the Agent receives such notification from a Finance Party it shall
notify the Company and that Obligor.

(d)
Within thirty days of making either a FATCA Deduction or any payment required in
connection with that FATCA Deduction, the Obligor making that FATCA Deduction
shall deliver to the Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the FATCA Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
governmental or taxation authority.

12.8
FATCA Deduction by a Finance Party

(a)
Each Finance Party may make any FATCA Deduction it is required by FATCA to make,
and any payment required in connection with that FATCA Deduction, and no Finance
Party shall be required to increase any payment in respect of which it makes
such a FATCA Deduction. A Finance Party which becomes aware that it must make a
FATCA Deduction in respect of a payment to another Party (or that there is any
change in the rate or the basis of such FATCA Deduction) shall notify that Party
and the Agent.

(b)
If the Agent is required to make a FATCA Deduction in respect of a payment to a
Finance Party under Clause 28.2 (Distributions by the Agent) which relates to a
payment by an Obligor, the amount of the payment due from that Obligor shall be
increased to an amount which (after the Agent has made such FATCA Deduction),
leaves the Agent with an amount equal to the payment which would have been made
by the Agent if no FATCA Deduction had been required.

(c)
The Agent shall promptly upon becoming aware that it must make a FATCA Deduction
in respect of a payment to a Finance Party under Clause 28.2 (Distributions by
the Agent) which relates to a payment by an Obligor (or that there is any change
in the rate or the basis of such a FATCA Deduction) notify the Company, the
relevant Obligor and the relevant Finance Party.

(d)
The Company shall (within three Business Days of demand by the Agent) pay to a
Finance Party an amount equal to the loss, liability or cost which that Finance
Party determines will be or has been (directly


--------------------------------------------------------------------------------

 

36

--------------------------------------------------------------------------------




or indirectly) suffered by that Finance Party as a result of another Finance
Party making a FATCA Deduction in respect of a payment due to it under a Finance
Document. This paragraph shall not apply to the extent a loss, liability or cost
is compensated for by an increased payment under paragraph (b) above.
(e)
A Finance Party making, or intending to make, a claim under paragraph (d) above
shall promptly notify the Agent of the FATCA Deduction which will give, or has
given, rise to the claim, following which the Agent shall notify the Company.

12.9
Tax Credit and FATCA

If an Obligor makes a FATCA Payment and the relevant Finance Party determines
that:
(a)
a Tax Credit is attributable to an increased payment of which that FATCA Payment
forms part, to that FATCA Payment or to a FATCA Deduction in consequence of
which that FATCA Payment was required; and

(b)
that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the FATCA Payment not been required to be made by the
Obligor.
12.10
FATCA Information

(a)
Subject to paragraph (c) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

(i)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party; and

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA (including its applicable passthru percentage
or other information required under the Treasury Regulations or other official
guidance including intergovernmental agreements) as that other Party reasonably
requests for the purposes of that other Party's compliance with FATCA.

(b)
If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(c)
Paragraph (a) above shall not oblige any Finance Party to do anything which
would or might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;

(ii)
any policy of that Finance Party;

(iii)
any fiduciary duty; or


--------------------------------------------------------------------------------

 

37

--------------------------------------------------------------------------------




(iv)
any duty of confidentiality.

(d)
If a Party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (a) above (including,
for the avoidance of doubt, where paragraph (c) above applies), then:

(i)
if that Party failed to confirm whether it is (and/or remains) a FATCA Exempt
Party then such Party shall be treated for the purposes of the Finance Documents
as if it is not a FATCA Exempt Party; and

(ii)
if that Party failed to confirm its applicable passthru percentage then such
Party shall be treated for the purposes of the Finance Documents (and payments
made thereunder) as if its applicable passthru percentage is 100%,

until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.
13.
INCREASED COSTS

13.1
Increased costs

(a)
Subject to Clause 13.3 (Exceptions) the Company shall, within three Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or (ii)
compliance with any law or regulation made after the date of this Agreement. The
terms "law" and "regulation" in this paragraph (a) shall include any law or
regulation concerning capital adequacy, prudential limits, liquidity, reserve
assets or Tax.

(b)
In this Agreement "Increased Costs" means:

(i)
a reduction in the rate of return from the Facility or on a Finance Party's (or
its Affiliate's) overall capital (including as a result of any reduction in the
rate of return on capital brought about by more capital being required to be
allocated by such Finance Party);

(ii)
an additional or increased cost; or

(iii)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
13.2
Increased cost claims

(a)
A Finance Party intending to make a claim pursuant to Clause 13.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Company.

(b)
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

13.3
Exceptions


--------------------------------------------------------------------------------

 

38

--------------------------------------------------------------------------------




(a)
Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:

(i)
attributable to a Tax Deduction required by law to be made by an Obligor;

(ii)
compensated for by Clause 12.3 (Tax indemnity) (or would have been compensated
for under Clause 12.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 12.3 (Tax indemnity) applied);

(iii)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation;

(iv)
attributable to a FATCA Deduction required to be made by an Obligor or a Finance
Party; or

(v)
compensated for by paragraph (d) of Clause 12.8 (FATCA Deduction by a Finance
Party).

(b)
In this Clause 13.3, a reference to a "Tax Deduction" has the same meaning given
to the term in Clause 12.1 (Definitions).

14.
OTHER INDEMNITIES

14.1
Currency indemnity

(a)
If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

(i)
making or filing a claim or proof against that Obligor;

(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
(b)
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

14.2
Other indemnities

The Company shall (or shall procure that an Obligor will), within three Business
Days of demand, indemnify each Finance Party against any cost, loss or liability
incurred by that Finance Party as a result of:
(a)
the occurrence of any Event of Default;

(b)
information produced or approved by the Company being or being alleged to be
misleading or deceptive in any respect;

(c)
any enquiry, investigation, subpoena (or similar order) or litigation with
respect to any Obligor or with respect to the transactions contemplated or
financed under this Agreement;


--------------------------------------------------------------------------------

 

39

--------------------------------------------------------------------------------




(d)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 27 (Sharing among the Finance Parties);

(e)
funding, or making arrangements to fund, its participation in a Loan requested
by the Company in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or

(f)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Company.

14.3
Indemnity to the Agent and the Security Agent

The Company shall promptly indemnify the Agent and the Security Agent against
any cost, loss or liability incurred by the Agent or the Security Agent (acting
reasonably) as a result of:
(a)
investigating any event which it reasonably believes is a Default; or

(b)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

(c)
taking, holding, protecting or enforcing any Security created pursuant to any
Finance Document; or

(d)
exercising any of the rights, powers, discretions or remedies vested in it under
any Finance Document or by law.

15.
MITIGATION BY THE LENDERS

15.1
Mitigation

(a)
Each Finance Party shall, in consultation with the Company, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 12 (Tax gross-up and indemnities) or Clause 13
(Increased costs) including (but not limited to) transferring or assigning its
rights and obligations under the Finance Documents to another Affiliate or
Facility Office.

(b)
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

15.2
Limitation of liability

(a)
The Company shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 15.1 (Mitigation).

(b)
A Finance Party is not obliged to take any steps under Clause 15.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

16.
COSTS AND EXPENSES

16.1
Transaction expenses


--------------------------------------------------------------------------------

 

40

--------------------------------------------------------------------------------




The Company shall within five Business Days of demand pay the Agent, the
Security Agent and the Arranger the amount of all reasonable costs and expenses
(including reasonable legal fees) incurred by any of them in connection with the
negotiation, preparation, printing, execution and syndication of:
(a)
this Agreement and any other documents referred to in this Agreement; and

(b)
any other Finance Documents executed after the date of this Agreement.

16.2
Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 28.9 (Change of currency), the Company shall,
within five Business Days of demand, reimburse the Agent and the Security Agent
for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Agent or the Security Agent in responding to, evaluating,
negotiating or complying with that request or requirement.
16.3
Enforcement costs

The Company shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.
16.4
Security Agent expenses

The Company shall promptly on demand pay the Security Agent the amount of all
costs and expenses (including legal fees) reasonably incurred by it in
connection with the administration or release of any Security created pursuant
to any Security Document.


--------------------------------------------------------------------------------

 

41

--------------------------------------------------------------------------------




SECTION 7
GUARANTEE
17.
GUARANTEE AND INDEMNITY

17.1
Guarantee and indemnity

The Guarantor irrevocably and unconditionally:
(a)
provides a guarantee (rentai hosho) as a primary obligor and not merely as a
surety to each Finance Party punctual performance by the Company of all the
Company's obligations under the Finance Documents;

(b)
undertakes with each Finance Party that whenever the Company does not pay any
amount when due under or in connection with any Finance Document, it shall
immediately on demand pay that amount as if it was the principal obligor; and

(c)
agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of the Company not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by the Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 17 if the amount
claimed had been recoverable on the basis of a guarantee.

17.2
Continuing guarantee (keizokuteki-hosho)

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part or any increase of the
Commitments, and this guarantee constitutes a guarantee of payment and not of
collection.
17.3
Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation or
otherwise, without limitation, then the liability of the Guarantor under this
Clause 17 will continue or be reinstated as if the discharge, release or
arrangement had not occurred.
17.4
Waiver of defences

To the extent permitted by applicable law, the obligations of the Guarantor
under this Clause 17 will not be affected by an act, omission, matter or thing
which, but for this Clause, would reduce, release or prejudice any of its
obligations under this Clause 17 (without limitation and whether or not known to
it or any Finance Party) including:


--------------------------------------------------------------------------------

 

42

--------------------------------------------------------------------------------




(a)
any time, indulgence, waiver or consent granted to, or composition with, any
Obligor or other person;

(b)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(e)
any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Finance Document or any
other document or security including without limitation any change in the
purpose of, any extension of or any increase in any facility or the addition of
any new facility under any Finance Document or other document or security;

(f)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security;

(g)
any insolvency, court protection or similar proceedings;

(h)
this Agreement or any other Finance Document not being executed by or binding
against any other party; or

(i)
any other circumstance or occurrence that might constitute a defence available
to, or discharge of, a surety or guarantor, other than the payment and
performance in full of all Liabilities of the Obligors.

17.5
Guarantor intent

The Guarantor acknowledges that it will receive valuable direct or indirect
benefits as a result of the transactions financed by the Finance Documents.
Without prejudice to the generality of Clause 17.4 (Waiver of defences), the
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.
17.6
Immediate recourse


--------------------------------------------------------------------------------

 

43

--------------------------------------------------------------------------------




The Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from the
Guarantor under this Clause 17. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.
17.7
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and the Guarantor
shall not be entitled to the benefit of the same; and

(b)
hold in an interest-bearing suspense account any moneys received from the
Guarantor or on account of the Guarantor's liability under this Clause 17.

17.8
Deferral of Guarantor's rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent (or, as the case may be, the Security Agent) otherwise directs,
the Guarantor will not exercise any rights which it may have by reason of
performance by it of its obligations under the Finance Documents:
(a)
to be indemnified by an Obligor;

(b)
to claim any contribution from any other guarantor of or provider of security
for any Obligor's obligations under the Finance Documents;

(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

(d)
to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which the Guarantor has
given a guarantee, undertaking or indemnity under Clause 17.1 (Guarantee and
indemnity);

(e)
to exercise any right of set-off against any Obligor; and/or

(f)
to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 28 (Payment mechanics) of this Agreement.
17.9
Additional security


--------------------------------------------------------------------------------

 

44

--------------------------------------------------------------------------------




This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.




--------------------------------------------------------------------------------

 

45

--------------------------------------------------------------------------------




SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
18.
REPRESENTATIONS

Each Obligor makes the representations and warranties set out in this Clause 18
to each Finance Party on the dates set out in Clause 18.27 (Repetition).
18.1
Status

(a)
It is a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

(b)
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

(c)
It is not a FATCA FFI or a US Tax Obligor.

18.2
Binding obligations

The obligations expressed to be assumed by it in each Finance Document are
legal, valid, binding and enforceable, subject to:
(a)
any general principles of law limiting its obligations which are specifically
referred to in any legal opinion delivered pursuant to Clause 4 (Conditions of
Utilisation) or Clause 24 (Changes to the Obligors); or

(b)
in the case of any Security Document, the requirements specified at the end of
Clause 18.5 (Validity and admissibility in evidence).

18.3
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:
(a)
any law or regulation applicable to it;

(b)
its or (in the case of the Company) any of its Subsidiaries' constitutional
documents; or

(c)
any agreement or instrument binding upon it or (in the case of the Company) any
of its Subsidiaries or any of its or any of its Subsidiaries' assets,

nor (except as provided in any Security Document) result in the existence of, or
oblige it to create, any Security over any of its assets.
18.4
Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.
18.5
Validity and admissibility in evidence

All Authorisations required:


--------------------------------------------------------------------------------

 

46

--------------------------------------------------------------------------------




(a)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party;

(b)
to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation;

(c)
to enable it and its Subsidiaries to carry on its or their business, and which
are material; and

(d)
to enable the Company to create the Security to be created by it pursuant to any
Security Document and to ensure that such Security has the priority and ranking
it is expressed to have,

have been obtained or effected and are in full force and effect.
18.6
Governing law and enforcement

Subject to the limitations of Clause 18.2(a):
(a)
The choice of Japanese law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

(b)
Any judgment obtained in Japan in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

18.7
Deduction of Tax

It is not required under the law applicable where it is incorporated or resident
or at its address specified in this Agreement to make any deduction for or on
account of Tax from any payment it may make under any Finance Document.
18.8
No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration, notarial or
similar taxes or fees be paid on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents (other than nominal notary
fees and stamp duty in a maximum amount of JPY600,000 per document).
18.9
No default

(a)
No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.

(b)
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or any of its Subsidiaries') assets are subject
which might have a Material Adverse Effect.

18.10
No misleading information

(a)
Any factual information contained in, provided by or on behalf of any Obligor
for the purposes of, the Information Memorandum was true, complete and accurate
in all material respects as at the date it was provided or as at the date (if
any) at which it is stated.


--------------------------------------------------------------------------------

 

47

--------------------------------------------------------------------------------




(b)
The financial projections contained in the Information Memorandum have been
prepared on the basis of recent historical information and on the basis of
reasonable assumptions made by the management (in light of the circumstances
known to management at such time) provided that such projections are not to be
viewed as facts and that actual results during the periods covered by such
projections may differ from such projections, and that the difference may be
material and adverse.

(c)
Nothing has occurred or been omitted from the Information Memorandum and no
information has been given or withheld that results in the information contained
in the Information Memorandum being untrue or misleading in any material
respect.

(d)
All information provided by any Obligor is true, complete and accurate in all
material respects as at the date it was given and is not misleading in any
respect.

18.11
Financial statements

(a)
Its Original Financial Statements (which, in the case of the Company, shall mean
the Original Financial Statements described in paragraph (a)(i) of that
definition) were prepared in accordance with GAAP consistently applied save to
the extent expressly disclosed in such Original Financial Statements.

(b)
Its Original Financial Statements fairly represent its financial condition and
operations (consolidated in the case of the Company) as at the end of and for
the relevant financial year save to the extent expressly disclosed in such
Original Financial Statements.

(c)
There has been no material adverse change in its business or financial condition
(or the business or consolidated financial condition of the Group, in the case
of the Company) since the date of its Original Financial Statements.

(d)
Each set of the most recent financial statements delivered by it pursuant to
Clause 19.1 (Financial statements) have been prepared in accordance with GAAP
and give a true and fair view of (if audited) or fairly represent (if unaudited)
its consolidated financial condition as at the end of, and consolidated results
of operations for, the period to which they relate, subject in the case of any
such unaudited financial statements to changes resulting from year end
adjustments.

18.12
Net Worth

The Net Worth of the Company on a consolidated basis is not less than
JPY2,400,000,000.
18.13
Pari passu ranking

(a)
Subject to the requirements specified at the end of Clause 18.5 (Validity and
admissibility in evidence), each Security Document creates (or, once entered
into, will create) in favour of the Security Agent for the benefit of the
Finance Parties the Security which it is expressed to create with the ranking
and priority it is expressed to have.

(b)
Without limiting paragraph (a) above, its payment obligations under the Finance
Documents rank at least pari passu with the claims of all its other unsecured
and unsubordinated creditors, except for obligations mandatorily preferred by
law applying to companies generally.

18.14
No proceedings pending or threatened


--------------------------------------------------------------------------------

 

48

--------------------------------------------------------------------------------




No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency (including any arising from or relating to Environmental
Law) which, if adversely determined, might reasonably be expected to have a
Material Adverse Effect have (to the best of its knowledge and belief) been
started or threatened against it or any of its Subsidiaries.
18.15
Authorised Signatories

Any person specified as its authorised signatory under Part I of Schedule 2
(Conditions precedent and conditions subsequent) or Clause 19.4(d) (Information:
miscellaneous) is authorised to sign Utilisation Requests and other notices on
its behalf.
18.16
Anti-Social Group

No member of the Group belongs to or is associated with an Anti-Social Group,
has any Anti-Social Relationship or engages in any Anti-Social Conduct, either
by itself or through the use of third parties.
18.17
Commitment Line Law

The Company is eligible for the application of the Commitment Line Law (Tokutei
yushi keiyaku waku ni kansuru houritsu) (Act No 4 of 1999).
18.18
Title

The Company has good and marketable title to the assets subject to the Security
created by it pursuant to any Security Document, free from all Security except
the Security created pursuant to, or permitted by, the Finance Documents.
18.19
Environmental laws and licences

It and each of its Subsidiaries has:
(a)
complied with all Environmental Laws to which it may be subject;

(b)
all Environmental Licences required in connection with its business and has
complied with the terms of those Environmental Licences; and

(c)
disclosed all budgeted investment expenditure or works necessary to ensure
compliance with any Environmental Laws or Environmental Licences,

in each case where failure to do so might have a Material Adverse Effect and
there are to its knowledge no circumstances that would be reasonably likely to
prevent or materially interfere with such compliance in the future.
18.20
Environmental releases

No:
(a)
property currently or previously occupied or owned by it or any of its
Subsidiaries (including any offsite waste management or disposal location
operated or owned at any time by it or any of its Subsidiaries) is or was
contaminated with any Hazardous Substance or in a contaminated state during its
period of occupation or ownership; and


--------------------------------------------------------------------------------

 

49

--------------------------------------------------------------------------------




(b)
discharge, release, leaching, migration or escape of any Hazardous Substance
into the Environment has occurred or is occurring on, onto, under or from that
property,

in each case in circumstances where this might have a Material Adverse Effect or
result in any liability for a Finance Party.
18.21
Financial condition

(a)
The aggregate amount of its debts and liabilities (including its obligations
under the Finance Documents) is not greater than the aggregate value (being the
lesser of fair valuation and present fair saleable value) of its assets;

(b)
after giving effect to the transactions contemplated by the Finance Documents,
its capital is not unreasonably small to carry on its business as it is being
conducted;

(c)
it has not incurred and does not intend to incur debts beyond its ability to pay
as they mature; and

(d)
it has not made a transfer or incurred any obligation under any Finance Document
with the intent to hinder, delay or defraud any of its present or future
creditors.

18.22
Anti-Terrorism Laws

Neither it nor, to its knowledge, any of its Subsidiaries:
(a)
is in violation of any Anti-Terrorism Law;

(b)
is a Designated Person; or

(c)
deals in any property or interest in property blocked pursuant to any
Anti-Terrorism Law.

18.23
US Regulation

(a)
It is not a "public utility" within the meaning of, or subject to regulation
under, the United States Federal Power Act of 1920 (16 USC §§791 et seq.).

(b)
It is not an "investment company" or a company "controlled" by an "investment
company" within the meaning of the United States Investment Company Act of 1940
(15 USC. §§ 80a-1 et seq.) or subject to regulation under any United States
federal or state law or regulation that limits its ability to incur or guarantee
indebtedness.

(c)
It has not made (or attempted to make) an “unlawful payment” within the meaning
of, and is not in any other way in violation of, the Foreign Corrupt Practices
Act (15 USC. §§ 78dd-1 et seq.) or any similar laws.

18.24
Margin Regulations

Neither the making of any Utilisation or Loan nor the use of proceeds of any
Utilisation or Loan will violate the provisions of Regulations T, U or X.
18.25
Employee Benefit Plans


--------------------------------------------------------------------------------

 

50

--------------------------------------------------------------------------------




(a)
No Obligor or other member of the Controlled Group has any unfunded liabilities
in respect of any Employee Plan except to the extent that it does not, or would
not have a Material Adverse Effect.

(b)
No Multiemployer Plan is in reorganisation or insolvent except to the extent
that it does not have a Material Adverse Effect.

18.26
Group Structure Chart

The Group Structure Chart shows all members of the Group necessary to establish
the chain of ownership between the Guarantor and the Company and the
Subsidiaries of the Company and contains a description of the corporate
structure of the Group which is true, accurate and complete in all material
respects.
18.27
Repetition

(a)
The representations and warranties set out in this Clause 18 are:

(i)
made by each Obligor on the date of this Agreement; and

(ii)
deemed to be made by each Obligor on the Refinancing Date by reference to the
facts and circumstances then existing.

(b)
The Repeating Representations are deemed to be made by each Obligor by reference
to the facts and circumstances then existing on the date of each Utilisation
Request and the first day of each Interest Period.

(c)
The representation and warranty set out in paragraph (d) of Clause 18.11
(Financial statements) is deemed to be made by each Obligor on the date of
supply of each set of financial statements under Clause 19.1 (Financial
statements).

19.
INFORMATION UNDERTAKINGS

The undertakings in this Clause 19 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
19.1
Financial statements

The Company shall supply to the Agent in sufficient copies for all the Lenders:
(a)
as soon as the same become available, but in any event within 90 days after the
end of each of its financial years (being 30 November in the case of each of the
Company and the Guarantor):

(i)
its audited consolidated and unaudited unconsolidated financial statements for
that financial year, in each case prepared using Japanese GAAP; and

(ii)
the audited consolidated financial statements of the Guarantor for that
financial year prepared using US GAAP; and

(b)
as soon as the same become available, but in any event within 45 days after the
end of each quarter of each of its financial years (other than the fourth fiscal
quarter, in which case such time period shall be 90 days after the end of the
fourth fiscal quarter):


--------------------------------------------------------------------------------

 

51

--------------------------------------------------------------------------------




(i)
its unaudited consolidated and unaudited unconsolidated financial statements for
that financial quarter, in each case prepared using US GAAP; and

(ii)
the unaudited consolidated financial statements of the Guarantor for that
financial quarter prepared using US GAAP.

19.2
Compliance Certificate

(a)
The Company shall supply to the Agent with each set of financial statements
delivered pursuant to paragraphs (a) and (b) of Clause 19.1 (Financial
statements), a Compliance Certificate setting out (in reasonable detail)
computations as to compliance with Clause 20.1 (Financial condition) as at the
Quarter Date to which such financial statements correspond.

(b)
Each Compliance Certificate shall be signed by the authorised officer of the
Company.

19.3
Requirements as to financial statements

(a)
Each set of financial statements delivered by the Company pursuant to Clause
19.1 (Financial statements) shall be certified by the representative director of
the relevant company as fairly representing its (or, as the case may be, its
consolidated) financial condition and operations as at the end of and for the
period in relation to which those financial statements were drawn up, subject in
the case of any such unaudited financial statements to changes resulting from
year end adjustments.

(b)
The Company shall procure that each set of financial statements of an Obligor
delivered pursuant to Clause 19.1 (Financial statements) is prepared using
Japanese GAAP or US GAAP (as applicable), accounting practices and financial
reference periods consistent with those applied in the preparation of the
Original Financial Statements for that Obligor (which, in the case of the
Company, shall mean the Original Financial Statements described in paragraph
(a)(i) of that definition) unless, in relation to any set of financial
statements, there has been a change in Japanese GAAP or US GAAP (as applicable),
the accounting practices or reference periods that the applicable Obligors’
auditors concur with and such change is notified by the Company to the Agent
with sufficient information, in form and substance as may be reasonably required
by the Agent, to enable the Lenders to determine whether Clause 20 (Financial
covenants) has been complied with and make an accurate comparison between the
financial position indicated in those financial statements and that Obligor's
Original Financial Statements.

(c)
Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared (which, in the case
of the Company, shall mean the Original Financial Statements described in
paragraph (a)(i) of that definition).

(d)
If the Company notifies the Agent of a change in accordance with paragraph (b)
of Clause 19.3 (Requirements as to financial statements) the Company and the
Agent shall enter into negotiations in good faith with a view to agreeing any
amendments to this Agreement which are necessary as a result of the change. To
the extent practicable these amendments will be such as to ensure that the
change does not result in any material alteration in the commercial effect of
the obligations in this Agreement. If any amendments are agreed they shall take
effect and be binding on each of the Parties in accordance with their terms. The
cost and expenses of the Auditors or accountants shall be for the account of the
Company.


--------------------------------------------------------------------------------

 

52

--------------------------------------------------------------------------------




(e)
Each set of financial statements delivered by the Company pursuant to Clause
19.1 (Financial statements) shall be in English. If not in the English language,
shall be accompanied by an English translation.

19.4
Information: miscellaneous

The Company shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):
(a)
all documents dispatched by the Company to its shareholders (or any class of
them) or its creditors generally at the same time as they are dispatched;

(b)
promptly, any announcement, notice or other document relating specifically to
any Obligor posted onto any electronic website maintained by any stock exchange
on which shares in or other securities of any Obligor are listed or any
electronic website required by any such stock exchange to be maintained by or on
behalf of any Obligor;

(c)
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which might, if adversely determined, have a
Material Adverse Effect;

(d)
promptly, such further information regarding the financial condition, business
and operations of any Obligor as any Finance Party (through the Agent) may
reasonably request;

(e)
promptly, notice of any change in authorised signatories of any Obligor signed
by a director or company secretary of such Obligor accompanied by specimen
signatures of any new authorised signatories; and

(f)
promptly, notice of any change in a Financial Covenant Restriction under the
Senior Secured Revolving Loan Agreement.

19.5
Notification of default

Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).
19.6
"Know your customer" checks

(a)
If:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(ii)
any change in the status or name of an Obligor after the date of this Agreement;
or

(iii)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is


--------------------------------------------------------------------------------

 

53

--------------------------------------------------------------------------------




reasonably requested by the Agent (for itself or on behalf of any Lender) or any
Lender (for itself or, in the case of the event described in paragraph (iii)
above, on behalf of any prospective new Lender) in order for the Agent, such
Lender or, in the case of the event described in paragraph (iii) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Finance
Documents.
(b)
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

19.7
ERISA

Each Obligor shall:
(a)
promptly upon a request by the Agent or a Lender, deliver to the Agent copies of
Schedule B (Actuarial Information) to the Annual Report (IRS Form 5500 Series)
with respect to each Employee Plan;

(b)
within seven days after it or any ERISA Affiliate becomes aware that any ERISA
Event has occurred or, in the case of any ERISA Event which requires advance
notice under Section 4043(b)(3) of ERISA, will occur, deliver to the Agent a
statement signed by a director or other authorized signatory of an Obligor or
ERISA Affiliate describing that ERISA Event and the action, if any, taken or
proposed to be taken with respect to that ERISA Event;

(c)
within seven days after receipt by it or any ERISA Affiliate or any
administrator of an Employee Plan, deliver to the Agent copies of each notice
from the PBGC stating its intention to terminate any Employee Plan or to have a
trustee appointed to administer any Employee Plan; and

(d)
within seven days after becoming aware of any event or circumstance which might
constitute grounds for the termination of (or the appointment of a trustee to
administer) any Employee Plan or Multiemployer Plan, provide an explanation of
that event or circumstance by a director of the Obligor or ERISA Affiliate
affected by that event or circumstance.

19.8
Guarantor certificate

(a)
The Company shall procure the delivery of (and the Guarantor shall deliver) a
certificate executed by one of the Guarantor’s authorised officers addressed to
the Finance Parties in which it confirms its compliance with the financial
covenants applicable to it under the Senior Secured Revolving Loan Agreement,
such certificate to be delivered within 90 days of the end of each fiscal year
of the Guarantor and within 45 days of the end of each fiscal quarter (excluding
fiscal year end). For the avoidance of doubt, the Company shall procure the
delivery of (and the Guarantor shall deliver) such certificates following the
termination of the Senior Secured Revolving Loan Agreement as if the Senior
Secured Revolving Loan Agreement were still in place.


--------------------------------------------------------------------------------

 

54

--------------------------------------------------------------------------------




(b)
Notwithstanding paragraph (a) above, if the Senior Secured Revolving Loan
Agreement is terminated and the Company is required to procure delivery of the
certificates from the Guarantor in accordance with paragraph (a) above, the
Guarantor’s compliance with the financial covenants applicable to it under the
Senior Secured Revolving Loan Agreement shall be determined without regard to
whether such financial covenants would only be tested under the Senior Secured
Revolving Loan Agreement if certain availability or liquidity tests under the
Senior Secured Revolving Loan Agreement are met.

(c)
Paragraph (a) above shall not apply to the extent that this Agreement has been
amended in accordance with Clause 20.4 (Inclusion of Guarantor Financial
Covenants), provided that those amendments remain in place. For the avoidance of
doubt, if the Guarantor enters into a new Senior Secured Revolving Loan
Agreement after the amendments set out in Clause 20.4 (Inclusion of Guarantor
Financial Covenants) take effect then the Guarantor shall continue to comply
with its obligations set out in paragraph (a) above in respect of the new Senior
Secured Revolving Loan Agreement.

19.9
Inventory and Trade Receivables

The Company shall, at its own cost and expense, provide to the Agent (with a
copy to the Security Agent and the Lenders) within eight Business Days following
the end of each calendar month a detailed breakdown of all of its account
receivables (urikake), account payables (kaikake), sales returns (uriage
modoshi) and overdue accounts receivable (kaishuu chien) together with a report
in English (with a Japanese translation) which provides a summary of the value
of the Company’s cash (genyokin), Trade Receivables (urikakekin), accounts
payable (kaikakekin), outstanding Inventory (zaiko) and current utilisation
amount (genzai kariiregaku) under this Agreement, which report shall be
substantially in the form delivered to the Agent prior to the date of this
Agreement (together, the “Monthly Report”). The Company shall be deemed to
represent and warrant, on each date on which it delivers a Monthly Report to the
Agent, that the Monthly Report pertaining to the relevant month is true,
accurate and complete in all material respects.
20.
FINANCIAL COVENANTS

20.1
Financial condition

The Company shall ensure that:
(a)
the Net Worth of the Company and its Subsidiaries on a consolidated basis is not
less than:

(i)
for each fiscal quarter ending during the fiscal year ending February 28, 2013,
JPY2,400,000,000; and

(ii)
for each fiscal quarter ending after the fiscal year ending February 28, 2013
the sum of (A) the Net Worth required hereunder for the immediately preceding
fiscal year, (B) an amount equal to fifty per cent. of the positive net income
of the Company and its Subsidiaries on a consolidated basis during such
immediately preceding fiscal year and (C) an amount equal to one hundred per
cent. of the amount of any equity raised by or capital contribution in the
Company during such immediately preceding fiscal year (other than the amount
which the Company elected to use to remedy the non-compliance of the
requirements set out in Clause 20.1 (Financial Condition) pursuant to Clause
20.3 (Capital contribution)).


--------------------------------------------------------------------------------

 

55

--------------------------------------------------------------------------------




(b)
the Fixed Charge Coverage Ratio is not less than 1.10.

20.2
Definitions

"Capital Expenditures" means, with respect to any person, all expenditures (by
the expenditure of cash or the incurrence of Financial Indebtedness) by such
person during any measuring period for any fixed assets or improvements or for
replacements, substitutions or additions thereto, that have a useful life of
more than one year and that are required to be capitalized under US GAAP;
provided, however, that "Capital Expenditures" shall exclude expenditures made
with respect to property to the extent (and only to the extent) such
expenditures are made from the proceeds of property insurance used to restore or
replace property that has been the subject of a casualty event covered by such
insurance.
"Capital Lease" means any lease of any property (whether real, personal or
mixed) by any person as lessee that, in accordance with US GAAP, either would be
required to be classified and accounted for as a capital lease on a balance
sheet of such person or otherwise be disclosed as such in a note to such balance
sheet.
"Capital Lease Obligation" means, as of any date, the amount of the obligation
of the lessee under a Capital Lease that, in accordance with US GAAP, would
appear on a balance sheet of such lessee in respect of such Capital Lease or
otherwise be disclosed as such in a note to such balance sheet.
"EBITDA" means, with respect to the Company and its Subsidiaries for any fiscal
period, the amount equal to:
(a)
the consolidated net income for such period; minus

(b)
the sum of:

(i)
interest income;

(ii)
gain from extraordinary items for such period;

(iii)
any aggregate net gain (but not any aggregate net loss) during such period
arising from the sale, exchange or other disposition of capital assets by it
(including any fixed assets, whether tangible or intangible, all inventory sold
in conjunction with the disposition of fixed assets and all securities); and

(iv)
any other non-cash gains that have been added in determining consolidated net
income, in each case to the extent included in the calculation of its
consolidated net income for such period in accordance with US GAAP, but without
duplication; plus

(c)
the sum of:

(i)
any provision for income taxes;

(ii)
Interest Expense;

(iii)
loss from extraordinary items for such period;

(iv)
the amount of non-cash charges (including depreciation and amortization) for
such period;

(v)
amortized Financial Indebtedness discount for such period;


--------------------------------------------------------------------------------

 

56

--------------------------------------------------------------------------------




(vi)
the amount of any deduction to consolidated net income as the result of any
grant to any members of its management of any Shares, in each case to the extent
included in the calculation of its consolidated net income for such period in
accordance with US GAAP, but without duplication; and

(vii)
until the fourth Quarter Date following the date of this Agreement,
non-recurring expenses and charges for that period.

For purposes of this definition, the following items shall be excluded in
determining consolidated net income of a person: (A) its income (or deficit) of
any other person accrued prior to the date it became a Subsidiary of, or was
merged or consolidated into, such person or any of such person's Subsidiaries;
(B) the income (or deficit) of any other person (other than a Subsidiary) in
which such person has an ownership interest, except to the extent any such
income has actually been received by such person in the form of cash dividends
or distributions; (C) the undistributed earnings of any Subsidiary of such
person to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(D) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of income accrued during such
period; (E) any write-up of any asset; (F) any net gain from the collection of
the proceeds of life insurance policies; (G) any net gain arising from the
acquisition of any securities, or the extinguishment, under US GAAP, of any
Financial Indebtedness, of such person; (H) in the case of a successor to such
person by consolidation or merger or as a transferee of its assets, any earnings
of such successor prior to such consolidation, merger or transfer of assets; and
(I) any deferred credit representing the excess of equity in any Subsidiary of
such person at the date of acquisition of such Subsidiary over the cost to such
person of the investment in such Subsidiary.
"Fixed Charge Coverage Ratio" means, for each Quarter Date, the ratio of (a)
EBITDA for the Rolling Period ending on such Quarter Date to (b) Fixed Charges
for the Rolling Period ending on such Quarter Date.
“Fixed Charges” means, with respect to any fiscal quarter of the Company, the
sum of (a) cash Interest Expense during such period, plus (b) regularly
scheduled payments of principal on Financial Indebtedness of the Company and its
Subsidiaries paid during such period (other than: (i) regularly scheduled
payments of principal in respect of Financial Indebtedness owing under this
Agreement and (ii) regularly scheduled payments of principal in respect of
Financial Indebtedness owing to Chiba Kogyo Bank in respect of the Quarter Dates
ending February 28, 2012, May 31, 2012, August 31, 2012 and November 30, 2012),
plus (c) the aggregate amount of all Capital Expenditures made by the Company
and its Subsidiaries during such period (other than Capital Expenditures in
respect of the CIS operating system in respect of the Quarter Date ending
February 28, 2012), plus (d) income tax expense during such period, plus (e) any
dividend, return of capital or any other distribution in connection with its
Shares.
"Interest Expense" means, with respect to any fiscal period of the Company,
interest expense (whether cash or non-cash) of the Company and its Subsidiaries
on a consolidated basis for such period, including amortization of original
issue discount on any Financial Indebtedness and of all fees payable in
connection with the incurrence of such Financial Indebtedness (to the extent
included in interest expense), the


--------------------------------------------------------------------------------

 

57

--------------------------------------------------------------------------------




interest portion of any deferred payment obligation and the interest component
of any Capital Lease Obligation.
"Net Worth" means as of any date, the excess of (a) the consolidated assets of
the Company and its Subsidiaries over (b) the consolidated liabilities of the
Company and its Subsidiaries as determined in accordance with US GAAP but
adding, until first Quarter Date following the date of this Agreement, the
amount of unamortised transaction fees in connection with the Existing
Syndicated Loan Facility (without double counting).
"Quarter Date" means each of 28 February (or, if such date is not the last day
in such month, 29 February), 31 May, 31 August and 30 November.
“Rolling Period” means, as of the end of any fiscal quarter of the Company, the
immediately preceding four (4) fiscal quarters, including the fiscal quarter
then ending.
“Shares” means all shares, options or warrants, including common stock or
preferred stock.
"Trade Receivables" means:
(a)
all receivables owed by the Account Debtors to the Company pursuant to any Sales
Contract; or

(b)
where used in the context of a certain Account Debtor or certain Account
Debtors, the receivables owed by such Account Debtor or Account Debtors to the
Company.

20.3
Capital contribution

(a)
Subject to the rest of this Clause 20.3, the Company may elect to use the net
amounts received in cash in respect of any Capital Contribution to remedy
non-compliance with any requirement set out in Clause 20.1 (Financial condition)
by:

(i)
for the purpose of measuring the financial covenant set out in paragraph (a) of
Clause 20.1, adding those amounts to Net Worth (without double counting); or

(ii)
for the purpose of measuring the financial covenant set out in paragraph (b) of
Clause 20.1, deducting those amounts from Fixed Charges.

(b)
The net amounts received in cash in respect of any Capital Contribution may only
be taken into account to remedy non-compliance with any requirement set out in
Clause 20.1 (Financial condition) if each of the following conditions is
satisfied:

(i)
the Company elects to apply those amounts in accordance with paragraph (a) above
before the date of delivery of the Compliance Certificate relating to the
quarterly financial statements for the last Quarter Date of the Rolling Period
to which the non-compliance relates;

(ii)
any such election is by notice to the Agent and the notice certifies the
aggregate of such amounts received by the Company, specifies the Rolling Period
in respect of which they are to be taken into account and is signed by an
authorised officer of the Company;

(iii)
the Company may not make any such election:

(A)
more than once in respect of any Rolling Period; or


--------------------------------------------------------------------------------

 

58

--------------------------------------------------------------------------------




(B)
more than two times over the life of the Facilities;

(iv)
those amounts are deposited by the Company into the Secured Account.

(c)
The net amounts received in cash in respect of any Capital Contribution shall be
deemed for the purposes of this Clause 20 to be received on the first day of the
Rolling Period in respect of which they are to be taken into account to remedy
non-compliance with any requirement set out in Clause 20.1 (Financial
condition).

(d)
If, after giving effect to the foregoing recalculations, the Company shall then
be in compliance with the requirements of all financial covenants, the Company
shall be deemed to have satisfied the requirements of such financial covenants
as of the relevant test date with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of such financial covenants which had occurred shall be deemed to have not
occurred for all purposes of the Finance Documents.

(e)
If following an election under paragraph (a) above the Company has delivered to
the Agent two consecutive Compliance Certificates demonstrating that it has
complied with the requirements set out in Clause 20.1 (Financial condition)
then, with effect from the date of the second consecutive Compliance Certificate
which confirms such compliance, the Company may withdraw all or part of the
balance standing to the credit of the Secured Account.

20.4
Inclusion of Guarantor Financial Covenants

(a)
If, at any time, prior to the Termination Date, (i) all commitments under the
Senior Secured Revolving Loan Agreement have been cancelled and all outstanding
amounts thereunder have been repaid or prepaid in full and (ii) the Guarantor is
no longer subject to a Financial Covenant Restriction, then, the Guarantor shall
promptly notify the Agent and, upon the request by the Agent and at the cost of
the Company (subject to the terms of paragraph (d) below), the Obligors shall
enter into an amendment to this Agreement, which amendment shall (x) incorporate
the then-existing financial covenants, if any, set forth in the Senior Secured
Revolving Loan Agreement as most recently in effect immediately prior to the
Guarantor no longer being subject to a Financial Covenant Restriction, (y)
incorporate an obligation on the Guarantor to deliver a Compliance Certificate
substantially in the form contemplated in Clause 19.8 (Guarantor certificate) in
which it confirms its compliance with the then-existing financial covenants (as
incorporated into this Agreement by such amendment) and (z) be effective only
for so long there is no Senior Secured Revolving Loan Agreement in effect. For
the avoidance of doubt, in the event this Agreement is amended in accordance
with the foregoing and the Guarantor enters into a new Senior Secured Revolving
Loan Agreement after such amendment takes effect then the Guarantor shall notify
the Agent of the Financial Covenant Restriction under that new Senior Secured
Revolving Loan Agreement and this Agreement shall be deemed not to have been
amended to incorporate the financial covenants described herein and any such
amendment shall cease to apply immediately upon the entry by the Guarantor of
that new Senior Secured Revolving Loan Agreement and the Guarantor shall
continue to comply with its obligations set out in Clause 19.8 (Guarantor
certificate) in respect of the new Senior Secured Revolving Loan Agreement.


--------------------------------------------------------------------------------

 

59

--------------------------------------------------------------------------------




(b)
In the event that any financial covenants applicable to the Guarantor are
incorporated into this Agreement in accordance with paragraph (a) of this Clause
20.4, (i) the terms of such financial covenants to be incorporated herein shall
conform in all respects (including, without limitation, the tests, the
definitions and the ratios or, as applicable, levels at which compliance is
required to be maintained under such financial covenants) to the terms set forth
in the Senior Secured Revolving Loan Agreement as in effect immediately prior to
the Guarantor no longer being subject to a Financial Covenant Restriction.

(c)
Notwithstanding paragraph (b) above, if any of the financial covenants
applicable to the Guarantor under the Senior Secured Revolving Loan Agreement
are tested only when the utilisations under the Senior Secured Revolving Loan
Agreement exceed a pre-agreed level then any such liquidity or availability
tests shall not be incorporated as part of the amendment described in this
Clause 20.4.

(d)
No amendment fee shall be payable to any Finance Party in connection with the
amendments expressly contemplated in this Clause 20.4.

(e)
For the avoidance of doubt, the existing financial covenants applicable to the
Company as set out in Clause 20.1 (Financial condition) shall continue to apply
notwithstanding any amendment to this Agreement as contemplated in this Clause
20.4.

21.
GENERAL UNDERTAKINGS

The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
21.1
Authorisations

Each Obligor shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any Authorisation required under any law or
regulation of its jurisdiction of incorporation to enable it to perform its
obligations under the Finance Documents and to ensure the legality, validity,
enforceability or admissibility in evidence in its jurisdiction of incorporation
of any Finance Document.
21.2
Compliance with laws

Each Obligor shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Finance Documents.
21.3
Negative pledge

In this Clause 21.3, "Quasi-Security" means an arrangement or transaction
described in paragraph (b) below.
(a)
The Company shall not create or permit to subsist any Security or Quasi-Security
over any of its assets.

(b)
The Company shall not:

(i)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Group;

(ii)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

(iii)
enter into or permit to subsist any title retention arrangement;


--------------------------------------------------------------------------------

 

60

--------------------------------------------------------------------------------




(iv)
enter into or permit to subsist any arrangement under which money or the benefit
of a bank or other account may be applied, set-off or made subject to a
combination of accounts; or

(v)
enter into or permit to subsist any other preferential arrangement having a
similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
(c)
Paragraphs (a) and (b) above do not apply to any Security or (as the case may
be) Quasi-Security, listed below:

(i)
until the Refinancing Date, the Existing Security;

(ii)
any netting or set-off arrangement entered into by the Company in the ordinary
course of its banking arrangements for the purpose of netting debit and credit
balances;

(iii)
any payment or close out netting or set-off arrangement pursuant to any hedging
transaction entered into by the Company for the purpose of:

(A)
hedging any risk to which the Company is exposed in its ordinary course of
trading; or

(B)
its interest rate or currency management operations which are carried out in the
ordinary course of business and for non-speculative purposes only,

excluding, in each case, any Security or Quasi-Security under a credit support
arrangement in relation to a hedging transaction;
(iv)
any lien arising by operation of law or in the ordinary course of trading;

(v)
any Security or Quasi-Security over or affecting any asset acquired by the
Company after the date of this Agreement if:

(A)
the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by the Company;

(B)
the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by the Company; and

(C)
the Security or Quasi-Security is removed or discharged within 3 months of the
date of acquisition of such asset;

(vi)
the Security or Quasi-Security created pursuant to any of the Security
Documents;

(vii)
any Security or Quasi-Security arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to the Company in the ordinary course of trading
and on the supplier's standard or usual terms and not arising as a result of any
default or omission by the Company;

(viii)
any Security over rental deposits arising in the ordinary course of trading in
respect of any property leased or licensed by the Company, provided that the
deposit does not exceed 12 months' rent for the relevant property;

(ix)
any Security or Quasi- Security arising under any Finance Lease; or


--------------------------------------------------------------------------------

 

61

--------------------------------------------------------------------------------




(x)
any Security or Quasi-Security securing indebtedness the principal amount of
which does not exceed JPY100,000,000 (or its equivalent in another currency or
currencies).

21.4
Disposals

(a)
The Company shall not enter into a single transaction or a series of
transactions (whether related or not and whether voluntary or involuntary) to
sell, lease, transfer or otherwise dispose of any asset.

(b)
Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal of an asset:

(i)
made in the ordinary course of trading of the disposing entity;

(ii)
if such asset is a Trade Receivable, which is the subject of any transaction or
series of transactions pursuant to which Trade Receivables are sold on a
discounted basis to a third party which is not a member of the Group, without
recourse or with limited recourse of such third party to any member of the
Group, provided the outstanding amount of all Trade Receivables falling under
this sub-paragraph (ii) may not exceed JPY1,500,000,000 at any time;

(iii)
if such asset is a Trade Receivable, any discount, forgiveness or compromise of
the Trade Receivable that constitutes a Dilution or constitutes a reduction
described in proviso (B) of the definition of Dilution;

(iv)
of assets in exchange for other assets comparable or superior as to type, value
and quality;

(v)
of obsolete or redundant plant and equipment for cash and which, in the
reasonable opinion of the Company making the sale, transfer or disposal, are not
required for the efficient operation of its business;

(vi)
of assets compulsorily acquired by any Governmental Agency;

(vii)
which is a lease or licence of property granted in the ordinary course of
trading;

(viii)
of cash on arm’s length terms or of marketable securities on arm’s length terms
for cash or marketable securities in the ordinary course of its treasury
management;

(ix)
of the shares or assets of Cyber Logistics Corporation; or

(x)
where the higher of the market value or consideration receivable (when
aggregated with the higher of the market value or consideration receivable for
any other sale, lease, transfer or other disposal, other than any permitted
under paragraphs (i) to (ix) above) does not exceed JPY150,000,000 (or its
equivalent in another currency or currencies) in any financial year.

21.5
Merger

The Company shall not enter into any amalgamation, demerger, merger or corporate
reconstruction.
21.6
Change of business

The Company shall procure that no substantial change is made to the general
nature of the business of the Company or the Group or the Obligors taken as a
whole from that carried on at the date of this Agreement.


--------------------------------------------------------------------------------

 

62

--------------------------------------------------------------------------------




21.7
Insurance

Each Obligor shall (and the Company shall ensure that each other member of the
Group will) maintain insurances on and in relation to its business and assets
with reputable underwriters or insurance companies against those risks, and to
the extent, usually insured against by prudent companies located in the same or
a similar location and carrying on a similar business.
21.8
Anti-Social Group

Each Obligor shall ensure that:
(a)
no Obligor is classified as an Anti-Social Group, nor shall it have any
Anti-Social Relationship nor engage in any Anti-Social Conduct, whether directly
or indirectly through a third party;

(b)
no shares or other equity interests in it are transferred to an Anti-Social
Group; and

(c)
no Obligor shall make any claim against any Finance Party for any damages or
losses suffered or incurred as a result of any Finance Party exercising its
rights under this Agreement as a result of any breach of paragraphs (a) and (b)
above or any misrepresentation in connection with Clause 18.16 (Anti-Social
Group).

21.9
Environmental undertakings

Each Obligor shall (and the Company shall ensure that each other member of the
Group will):
(a)
comply with all Environmental Laws to which it may be subject and take all
reasonable steps to prepare for known changes thereto or new obligations
thereunder;

(b)
obtain all Environmental Licences required or desirable in connection with its
business;

(c)
comply with all Environmental Licences obtained in connection with its business;
and

(d)
procure that any product or component it supplies is compliant with applicable
Environmental Laws of the market for which such product or component is
supplied,

in each case where failure to do so might have a Material Adverse Effect.
21.10
Environmental claims

Each Obligor shall (and the Company shall ensure that each other member of the
Group will) promptly notify the Agent in writing upon becoming aware of:
(a)
any Environmental Claim;

(b)
any communication received by it in respect of any actual or alleged breach of
or liability under Environmental Law; or

(c)
any facts or circumstances which shall or are reasonably likely to result in any
Environmental Claim,

which, if substantiated, might have a Material Adverse Effect, result in any
environmental liability for a Finance Party or materially and adversely affect
the market value of a Property.
21.11
Anti-Terrorism Laws


--------------------------------------------------------------------------------

 

63

--------------------------------------------------------------------------------




(a)
No Obligor shall engage in any transaction that violates any of the applicable
prohibitions set forth in any Anti-Terrorism Law.

(b)
To the knowledge of each Obligor:

(i)
none of the funds or assets of such Obligor that are used to repay the
Facilities shall constitute property of, or shall be beneficially owned directly
or indirectly by, any Designated Person; and

(ii)
no Designated Person shall have any direct or indirect interest in such Obligor
that would constitute a violation of any Anti-Terrorism Laws.

(c)
No Obligor shall, and each Obligor shall procure that none of its Subsidiaries
will, knowingly fund all or part of any payment under this Agreement out of
proceeds derived from transactions that violate the prohibitions set forth in
any Anti-Terrorism Law.

21.12
US Regulation

Each Obligor shall ensure that it will not, by act or omission, become subject
to regulation under to any of the laws or regulations described in Clause 18.23
(US Regulation).
21.13
Margin Regulations

No Obligor may use any Loan, directly or indirectly, to buy or carry Margin
Stock or to extend credit to others for the purpose of buying or carrying Margin
Stock.
21.14
ERISA

Each Obligor shall:
(a)
ensure that neither it nor any ERISA Affiliate engages in a complete or partial
withdrawal, within the meaning of Sections 4203 and 4205 of ERISA, from any
Multiemployer Plan without the prior consent of the Majority Lenders;

(b)
ensure that any material liability imposed on it or any ERISA Affiliate pursuant
to Title IV of ERISA is paid and discharged when due;

(c)
ensure that neither it nor any ERISA Affiliate adopts an amendment to an
Employee Plan requiring the provision of security under ERISA or the Internal
Revenue Code without the prior consent of the Majority Lenders; and

(d)
ensure that no Employee Plan is terminated under Section 4041 of ERISA.

21.15
Access

The Company shall permit access by the Lenders, the Agent and the Security Agent
(and, in each case, any of their respective agents and representatives) at any
time during normal business hours to its books and records in respect of the
Trade Receivables and the Inventory and to any of the sites at which its
Inventory is held from time to time.
21.16
Dividends

The Company shall not:


--------------------------------------------------------------------------------

 

64

--------------------------------------------------------------------------------




(a)
declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

(b)
repay or distribute any dividend or share premium reserve; or

(c)
redeem, repurchase, defease, retire or repay any of its share capital or resolve
to do so.

21.17
Conditions subsequent

The Company shall execute and deliver, and/or procure the execution of and
delivery to, the Security Agent, the documents and other evidence listed in
paragraphs (a) to (g) of Part II of Schedule 2 (Conditions precedent and
conditions subsequent) in form and substance satisfactory to the Security Agent
and, to the Agent, the documents and other evidence listed in paragraphs (h) to
(k) of Part II of Schedule 2 (Conditions precedent and conditions subsequent) in
form and substance satisfactory to the Agent, in each case no later than the
Refinancing Date.
21.18
Application of FATCA

The Company shall procure that no Obligor shall become a FATCA FFI or a US Tax
Obligor.
22.
EVENTS OF DEFAULT

Each of the events or circumstances set out in Clause 22 is an Event of Default
(save for Clause 22.16 (Acceleration)).
22.1
Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:
(a)
its failure to pay is caused by administrative or technical error; and

(b)
payment is made within three Business Days of its due date.

22.2
Financial covenants

Any requirement of Clause 20 (Financial covenants) is not satisfied.
22.3
Other obligations

(a)
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 21.18 (Application of FATCA), Clause 22.1
(Non-payment) and Clause 22.2 (Financial covenants)).

(b)
No Event of Default under paragraph (a) above in relation to Clause 21.1
(Authorisations) will occur if the failure to comply is capable of remedy and is
remedied within five Business Days of the earlier of (A) the Agent giving notice
to the Company and (B) the Company becoming aware of the failure to comply.

22.4
Misrepresentation


--------------------------------------------------------------------------------

 

65

--------------------------------------------------------------------------------




Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.
22.5
Cross default

(a)
Any default in payment (beyond any applicable grace period) of amounts owing by
the Guarantor with respect to Financial Indebtedness in an aggregate amount
exceeding US$20,000,000.

(b)
Any Financial Indebtedness of the Guarantor in an aggregate amount exceeding
US$10,000,000 is declared to be or otherwise becomes due and payable prior to
its specified maturity as a result of an event of default (however described).

(c)
Any commitment for any Financial Indebtedness of the Guarantor in an aggregate
amount exceeding US$20,000,000 is cancelled or suspended by a creditor of the
Guarantor as a result of an event of default (however described).

(d)
Any default in payment (beyond any applicable grace period) of amounts owing by
the Company with respect to Financial Indebtedness in an aggregate amount
exceeding JPY150,000,000.

(e)
Any Financial Indebtedness of the Company in an aggregate amount exceeding
JPY150,000,000 is declared to be or otherwise becomes due and payable prior to
its specified maturity as a result of an event of default (however described).

(f)
Any commitment for any Financial Indebtedness of the Company in an aggregate
amount exceeding JPY150,000,000 is cancelled or suspended by a creditor of the
Company as a result of an event of default (however described).

22.6
Insolvency

(a)
In relation to the Company:

(i)
it becomes unable to pay its debts as they fall due (shiharai funou) or
evidences its inability to pay its debts generally as they fall due to a
creditor (shiharai teishi);

(ii)
at any time it has liabilities in excess of its assets (saimu chouka); or

(iii)
by reason of actual or anticipated financial difficulties, it commences
negotiations with its creditors (or any class of them) with a view to
rescheduling any of its indebtedness.

(b)
In relation to the Guarantor:

(i)
it is or is presumed or deemed to be unable or admits inability to pay its debts
as they fall due;

(ii)
it generally suspends making payments on any of its debts as such debts become
due;

(iii)
it admits in writing its inability to pay its debts generally;

(iv)
the fair market value of its liabilities exceeds the fair market value of its
assets; or

(v)
a moratorium is declared in respect of any of its indebtedness.

22.7
Insolvency proceedings


--------------------------------------------------------------------------------

 

66

--------------------------------------------------------------------------------




(a)
In relation to the Company:

(i)
a petition for bankruptcy (hasan), corporate reorganisation (kaisha kousei),
civil rehabilitation (minji saisei), special liquidation (tokubetsu seisan),
specified mediation (tokutei choutei) or any similar proceedings in Japan are
filed against it; or

(ii)
a ground for dissolution (kaisan) provided for in laws or the articles of
incorporation occurs in respect of any such company, any such company passes a
resolution for the dissolution of, or a dissolution judgment or dissolution
order is rendered with respect to, any such company.

(b)
In relation to the Guarantor, any corporate action, legal proceedings or other
procedure or step is taken in relation to:

(i)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, provisional supervision or reorganisation (by way
of voluntary arrangement, scheme of arrangement or otherwise);

(ii)
a general assignment for the benefit of its creditors;

(iii)
the appointment of a liquidator, receiver, custodian, trustee, administrative
receiver, administrator, compulsory manager, provisional supervisor, examiner or
other similar officer in respect of the Guarantor or any material part of its
assets;

(iv)
commences a voluntary case under US Bankruptcy Law;

(v)
files a petition with respect to itself seeking to take advantage of any other
law relating to bankruptcy, insolvency, reorganisation, liquidation,
dissolution, arrangement or winding up, or composition or readjustment of debts;

(vi)
takes any corporate action for the purpose of effecting any of the foregoing
with respect to itself;

(vii)
is the subject of involuntary proceedings under US Bankruptcy Law; or

(viii)
enforcement of any Security over any material part of its assets,

or any analogous procedure or step is taken in any jurisdiction.
This Clause 22.7 shall not apply to any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within 30 days of
commencement.
22.8
Creditors' process

(a)
In relation to the Company, an order or notice of attachment (sashiosae),
provisional attachment (karisashiosae) or preservative attachment
(hozensashiosae) in respect of any assets having an aggregate value of
JPY100,000,000 and is not discharged within 10 days.

(b)
In relation to the Guarantor, any judgments or orders for the payment of money
(other than such judgments or orders in respect of which adequate insurance is
maintained for the payment thereof) in excess of USD5,000,000 in aggregate are
rendered against the Guarantor, and either (i) enforcement proceedings shall
have been commenced upon any such judgment, or (ii) such judgments shall remain
undischarged, unvacated, unstayed on appeal, unbonded or undismissed for a
period of 30 days or more.


--------------------------------------------------------------------------------

 

67

--------------------------------------------------------------------------------




22.9
Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents to which it is a party.
22.10
Repudiation

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.
22.11
Clearing house procedure

Any clearing house initiates procedures for suspension of transactions with
banks or similar institutions by the Company or any member of the Group
incorporated in Japan.
22.12
Security

Any Security Document is not in full force and effect or does not create in
favour of the Security Agent for the benefit of the Finance Parties the Security
which it is expressed to create with the ranking and priority it is expressed to
have.
22.13
Material adverse change

The Majority Lenders determine that a Material Adverse Effect exists or has
occurred.
22.14
ERISA

Any of the following events results in the imposition of or granting of
security, or the incurring of a liability or a material risk of incurring a
liability that individually and/or in the aggregate, has or could reasonably be
expected to have a Material Adverse Effect:
(a)
any ERISA Event occurs or is reasonably expected to occur;

(b)
any Obligor or ERISA Affiliate incurs or is likely to incur a liability to or on
account of a Multiemployer Plan as a result of a violation of Section 515 of
ERISA or under Section 4201, 4204 or 4212(c) of ERISA;

(c)
the fair market value of the assets of any Employee Plan subject to Title IV of
ERISA is not at least equal to the present value of the "benefit liabilities"
(within the meaning of Section 4001(a)(16) of ERISA) under that Employee Plan
using the actuarial assumptions and methods used by the actuary to that Employee
Plan in its most recent valuation of that Employee Plan; or

(d)
any Obligor or ERISA Affiliate incurs or is likely to incur a liability to or on
account of an Employee Plan under Section 409, 502(i) or 502(I) of ERISA or
Section 4971 or 4975 of the Internal Revenue Code.

22.15
Cessation of business

Any Obligor suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business except as part of a disposal
which is expressly permitted pursuant to Clause 21.4 (DisposaIs).
22.16
Acceleration


--------------------------------------------------------------------------------

 

68

--------------------------------------------------------------------------------




(a)
On the occurrence of an Event of Default under Clause 22.6 (Insolvency), Clause
22.7 (Insolvency proceedings), Clause 22.8 (Creditors' process) or Clause 22.11
(Clearing house procedure) in respect of a member of the Group incorporated in
Japan:

(i)
the Total Commitments shall immediately be cancelled;

(ii)
the Loans, together with accrued interest, and all other amounts accrued or
outstanding under the Finance Documents shall immediately be due and payable;
and

(iii)
the Agent may, and shall if so instructed by the Majority Lenders, exercise or
direct the Security Agent to exercise, any or all of its rights, remedies,
powers or discretions under the Finance Documents including, without limitation,
with respect to the Security Documents.

(b)
On and at any time after the occurrence of an Event of Default (other than in
the circumstances described in paragraph (a) above) the Agent may, and shall if
so directed by the Majority Lenders, by notice to the Company:

(i)
cancel the Total Commitments whereupon they shall immediately be cancelled;

(ii)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

(iii)
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Agent on the instructions of the
Majority Lenders.


--------------------------------------------------------------------------------

 

69

--------------------------------------------------------------------------------




SECTION 9
CHANGES TO PARTIES
23.
CHANGES TO THE LENDERS

23.1
Assignments and transfers by the Lenders

(a)
Subject to this Clause 23, a Lender (the "Existing Lender") may:

(i)
assign any of its rights; or

(ii)
transfer any of its rights and obligations (keiyakujyo no chii no jyoto),

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender").
(b)
Each Party other than the Company hereby irrevocably and unconditionally grants,
and shall to the extent required under applicable law grant, its consent,
without objection (igi naki shodaku), to any assignment of rights or transfer
(keiyakujyo no chii no jyoto) of rights and obligations from an Existing Lender
to a New Lender in accordance with this Clause 23.

23.2
Conditions of assignment or transfer

(a)
An assignment will only be effective on:

(i)
receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties as it would have been under if it was an Original Lender; and

(ii)
performance by the Agent of all necessary "know your customer" or other similar
checks under all applicable laws and regulations in relation to such assignment
to a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

(b)
A transfer will only be effective if the procedure set out in Clause 23.5
(Procedure for transfer) is complied with.

(c)
If:

(i)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 12 (Tax gross-up
and indemnities) or Clause 13 (Increased Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred. This paragraph


--------------------------------------------------------------------------------

 

70

--------------------------------------------------------------------------------




(c) shall not apply in respect of an assignment or transfer made in the ordinary
course of the primary syndication of the Facilities.
(d)
The Company hereby irrevocably agrees, on behalf of itself and each other
Obligor, to execute (including, but not limited to, giving consent without
objection (igi naki shodaku) to and obtaining a certified date stamp (kakutei
hizuke) on) any Transfer Certificate, Assignment Agreement or accession
agreement or deed in relation to a Finance Document delivered to it in respect
of an assignment or transfer being made pursuant to this Clause 23, in each case
to the extent and in the manner requested by the Existing Lender, the New Lender
or the Agent and to return the same to the Agent. Each Obligor hereby
irrevocably authorise the Company to execute (and grant its consent without
objection (igi naki shodaku)) any such document on such Obligor’s behalf.
Notwithstanding the foregoing, Failure by the Company to comply with its
obligations under this paragraph (d) shall not prejudice the validity or
effectiveness of any transfer or assignment which otherwise satisfies the
requirements of this Clause 23.

(e)
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

23.3
Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) and the Security Agent (for its
own account) a fee of JPY250,000 each. All costs and expenses incurred with any
assignment or transfer pursuant to this Clause 23 shall be borne by the Existing
Lender or the New Lender, as applicable agreement between them shall specify.
23.4
Limitation of responsibility of Existing Lenders

(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(i)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

(ii)
the financial condition of any Obligor;

(iii)
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.
(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its


--------------------------------------------------------------------------------

 

71

--------------------------------------------------------------------------------




participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Lender in connection with any Finance
Document; and
(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

(c)
Nothing in any Finance Document obliges an Existing Lender to:

(i)
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 23; or

(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

23.5
Procedure for transfer

(a)
Subject to the conditions set out in Clause 23.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (d) below when the
Agent and the Security Agent execute an otherwise duly completed Transfer
Certificate delivered to them by the Existing Lender and the New Lender. The
Agent and the Security Agent shall, subject to paragraph (b) and (c) below, as
soon as reasonably practicable after receipt by them of a duly completed
Transfer Certificate appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Transfer Certificate.

(b)
Promptly thereafter, the Agent will deliver the Transfer Certificate to the
Company for countersignature on behalf of itself and each other Obligor and
obtaining the certified date stamp (kakutei hizuke) to be affixed to the
Transfer Certificate, following which the Company shall return such Transfer
Certificate to the Agent. If the Company fails to arrange for a certified date
stamp (kakutei hizuke) to be affixed to the Transfer Certificate, the Agent
shall obtain the certified date stamp (kakutei hizuke) at the cost of the
Company.

(c)
The Agent and the Security Agent shall only be obliged to execute a Transfer
Certificate delivered to them by the Existing Lender and the New Lender once
they are satisfied it has complied with all necessary "know your customer" or
other similar checks under all applicable laws and regulations in relation to
the transfer to such New Lender.

(d)
Subject to Clause 23.8 (Pro rata interest settlement), on the Transfer Date:

(i)
to the extent provided in the Transfer Certificate, the Existing Lender's rights
and obligations under the Finance Documents (the "Transferred Rights and
Obligations") shall be transferred (keiyakujyo no chii no jyoto) to, and assumed
by, the New Lender and the Existing Lender shall have no further rights or
obligations with respect to such Transferred Rights and Obligations;

(ii)
except that the Transferred Rights and Obligations belong to the New Lender
instead of the Existing Lender, the Transferred Rights and Obligations shall be
transferred from the Existing Lender to the New Lender without being changed in
any way and the rights and obligations among the Obligors to any Finance
Documents shall remain unchanged and shall not be


--------------------------------------------------------------------------------

 

72

--------------------------------------------------------------------------------




prejudiced by the transfer of the Transferred Rights and Obligations from the
Existing Lender to the New Lender;
(iii)
the New Lender shall obtain the same rights and assume the same obligations that
the Existing Lender had in relation to the other Finance Parties with respect to
the Transferred Rights and Obligations hereunder, and the Existing Lender shall
no longer own or owe any further rights and obligations in relation to the other
Finance Parties with respect thereto; and

(iv)
the New Lender shall become a Party as a "Lender".

(e)
Each Finance Party hereby irrevocably authorises the Agent to countersign on its
behalf a Transfer Certificate delivered to the Agent for countersignature in
accordance with this Clause 23.5.

23.6
Procedure for assignment

(a)
Subject to the conditions set out in Clause 23.2 (Conditions of assignment or
transfer) an assignment of rights may be effected in accordance with paragraph
(c) below when the Agent and the Security Agent execute an otherwise duly
completed Assignment Agreement delivered to them by the Existing Lender and the
New Lender. The Agent and the Security Agent shall, subject to paragraph (b)
below, as soon as reasonably practicable after receipt by it of a duly completed
Assignment Agreement appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Assignment Agreement.

(b)
Promptly thereafter, the Agent will deliver the Assignment Agreement to the
Company for countersignature on behalf of itself and each other Obligor and
obtaining the certified date stamp (kakutei hizuke) to be affixed to the
Assignment Agreement, following which the Company shall return such Transfer
Certificate to the Agent. If the Company fails to arrange for a certified date
stamp (kakutei hizuke) to be affixed to the Transfer Certificate, the Agent
shall obtain the certified date stamp (kakutei hizuke) at the cost of the
Company.

(c)
The Agent and the Security Agent shall only be obliged to execute an Assignment
Agreement delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to the
assignment to such New Lender.

(d)
Subject to Clause 23.8 (Pro rata interest settlement), on the Transfer Date:

(i)
the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

(ii)
the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the "Relevant Obligations") and
expressed to be the subject of the release in the Assignment Agreement; and

(iii)
the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

(e)
Lenders may utilise procedures other than those set out in this Clause 23.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause 23.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed


--------------------------------------------------------------------------------

 

73

--------------------------------------------------------------------------------




to that Obligor by the Lenders nor the assumption of equivalent obligations by a
New Lender) provided that they comply with the conditions set out in Clause 23.2
(Conditions of assignment or transfer).
23.7
Security over Lenders' rights

In addition to the other rights provided to Lenders under this Clause 23, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:
(a)
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

(b)
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

except that no such charge, assignment or Security shall:
(i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

(ii)
require any payments to be made by an Obligor other than or excess of, or grant
to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

23.8
Pro rata interest settlement

If the Agent has notified the Lenders that it is able to distribute interest
payments on a "pro rata basis" to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 23.5 (Procedure for transfer) or any
assignment pursuant to Clause 23.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):
(a)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

(b)
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts, so that, for the avoidance of doubt:

(i)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and


--------------------------------------------------------------------------------

 

74

--------------------------------------------------------------------------------




(ii)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 23.8, have been payable to it on
that date, but after deduction of the Accrued Amounts.

24.
CHANGES TO THE OBLIGORS

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.




--------------------------------------------------------------------------------

 

75

--------------------------------------------------------------------------------




SECTION 10
THE FINANCE PARTIES
25.
ROLE OF THE AGENT, THE SECURITY AGENT AND THE ARRANGER

25.1
Appointment of the Agent and the Security Agent

(a)
Each other Finance Party appoints the Agent to act as its agent under and in
connection with the Finance Documents.

(b)
Each other Finance Party shall appoint in the Security Documents the Agent to
act as its beneficiary agent under in connection with the Finance Documents.

(c)
Each other Finance Party appoints the Security Agent to act as security agent
under and in connection with the Finance Documents.

(d)
Each other Finance Party shall appoint in the Security Documents the Security
Agent to act as security trustee under and in connection with the Finance
Documents.

(e)
Each other Finance Party authorises each of the Agent and the Security Agent to
exercise the rights, powers, authorities and discretions specifically given to
it under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.

25.2
Duties of the Agent and the Security Agent

(a)
Subject to paragraph (b) below, the Agent shall promptly forward to a Party the
original or a copy of any document (other than Transfer Certificate and
Assignment Agreement) which is delivered to the Agent for that Party by any
other Party.

(b)
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

(c)
If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Finance Parties.

(d)
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent or the
Arranger) under this Agreement it shall promptly notify the other Finance
Parties.

(e)
The Agent shall promptly send to the Security Agent such certification as the
Security Agent may require pursuant to paragraph 7 (Basis of distribution) of
Schedule 6 (Security agency and agency provisions).

(f)
The duties of the Agent and the Security Agent under the Finance Documents are
solely mechanical and administrative in nature.

(g)
The Agent and the Security Agent shall have no other duties save as expressly
provided for in the Finance Documents.

25.3
Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.


--------------------------------------------------------------------------------

 

76

--------------------------------------------------------------------------------




25.4
Role of the Security Agent

The Security Agent shall not be an agent of (except as expressly provided in any
Finance Document) any Finance Party under or in connection with any Finance
Document.
25.5
No fiduciary duties

(a)
Nothing in this Agreement constitutes the Agent, the Security Agent (except as
expressly provided in any Finance Document) or the Arranger as a trustee or
fiduciary of any other person.

(b)
Neither the Agent, the Security Agent (except as expressly provided in any
Finance Document) nor the Arranger shall be bound to account to any Lender for
any sum or the profit element of any sum received by it for its own account.

25.6
Business with the Group

The Agent, the Security Agent and the Arranger may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.
25.7
Rights and discretions of the Agent and the Security Agent

(a)
The Agent and the Security Agent may rely on:

(i)
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised and shall have no duty to verify any signature on any
document; and

(ii)
any statement purportedly made by a director, authorised signatory or employee
of any person regarding any matters which may reasonably be assumed to be within
his knowledge or within his power to verify.

(b)
The Agent and the Security Agent may assume, unless it has received notice to
the contrary in its capacity as agent for the Lenders or, as the case may be, as
security agent or security trustee for the Finance Parties, that:

(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 22.1 (Non-payment));

(ii)
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

(iii)
any notice or request made by the Company (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of all the Obligors.

(c)
Each of the Agent and the Security Agent may engage, pay for and rely on the
advice or services of any lawyers, accountants, surveyors or other experts.

(d)
Each of the Agent and the Security Agent may act in relation to the Finance
Documents through its personnel and agents.

(e)
The Agent may disclose to any other Party any information it reasonably believes
it has received as agent under this Agreement.


--------------------------------------------------------------------------------

 

77

--------------------------------------------------------------------------------




(f)
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent, the Security Agent nor the Arranger is obliged to do or omit
to do anything if it would or might in its reasonable opinion constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

25.8
Majority Lenders' and Agent’s instructions

(a)
Unless a contrary indication appears in a Finance Document, the Agent shall:

(i)
exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent); and

(i)
not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the Majority Lenders.

(b)
Unless a contrary indication appears in a Finance Document, the Security Agent
shall:

(i)
exercise any right, power, authority or discretion vested in it as Security
Agent in accordance with any instructions given to it by the Agent (or, if so
instructed by the Agent, refrain from exercising any right, power, authority or
discretion vested in it as Security Agent); and

(ii)
not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the Agent.

(c)
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties,
provided that any instruction to the Security Agent must be given via the Agent.

(d)
Each of the Agent and the Security Agent may refrain from acting in accordance
with the instructions of the Majority Lenders (or, if appropriate, the Lenders)
(or, in the case of the Security Agent, in accordance with the instructions of
the Agent) or under paragraph (e) below until it has received such security as
it may require for any cost, loss or liability (together with any associated
Consumption Tax) which it may incur in complying with the instructions.

(e)
In the absence of instructions from the Majority Lenders (or, if appropriate,
the Lenders) the Agent may act (or refrain from taking action) as it considers
to be in the best interest of the Lenders. In the absence of instructions from
the Agent, the Security Agent may refrain from taking any action until
instructions from the Agent are received, to the extent permitted by applicable
laws and regulations.

(f)
Neither the Agent nor the Security Agent is authorised to act on behalf of a
Lender (without first obtaining that Lender's consent) in any legal or
arbitration proceedings relating to any Finance Document.

25.9
Responsibility for documentation

Neither the Agent, the Security Agent nor the Arranger:
(a)
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Agent, the Security Agent, the
Arranger, an Obligor or any other person given in or in connection with any
Finance Document or the Information Memorandum; or


--------------------------------------------------------------------------------

 

78

--------------------------------------------------------------------------------




(b)
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

25.10
Exclusion of liability

(a)
Without limiting paragraph (b) below (and without prejudice to the provisions of
paragraph (e) of Clause 28.10 (Disruption to Payment Systems etc.)), the Agent
will not be liable for any action taken by it or for omitting to take action
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct.

(b)
No Party (other than the Agent or the Security Agent) may take any proceedings
against any officer, employee or agent of the Agent or the Security Agent in
respect of any claim it might have against the Agent or the Security Agent or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document and any officer, employee or agent of the Agent
or the Security Agent may rely on this Clause.

(c)
Neither the Agent nor the Security Agent will be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Finance Documents to be paid by it if it has taken all necessary steps as soon
as reasonably practicable to comply with the regulations or operating procedures
of any recognised clearing or settlement system used by it for that purpose.

(d)
Nothing in this Agreement shall oblige the Agent, the Arranger or the Security
Agent to carry out any "know your customer" or other checks in relation to any
person on behalf of any Lender and each Lender confirms to the Agent, the
Arranger and the Security Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Agent, the Arranger or the Security Agent.

25.11
Lenders' indemnity to the Agent and the Security Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent and the
Security Agent, within three Business Days of demand, against any cost, loss or
liability incurred by the Agent or the Security Agent (otherwise than by reason
of the Agent's or the Security Agent's gross negligence or wilful misconduct) in
acting as Agent or, as the case may be, Security Agent under the Finance
Documents (unless the Agent or the Security Agent has been reimbursed by an
Obligor pursuant to a Finance Document).
25.12
Resignation of the Agent or the Security Agent

(a)
The Agent or the Security Agent may resign and appoint one of its Affiliates
acting through an office in Japan and that, at all times other than when an
Event of Default has occurred and is continuing, is reasonably acceptable to the
Company, as successor by giving notice to the other Finance Parties and the
Company.

(b)
Alternatively the Agent or the Security Agent may resign by giving 30 days'
notice to the other Finance Parties and the Company, in which case the Majority
Lenders may appoint a successor Agent (which


--------------------------------------------------------------------------------

 

79

--------------------------------------------------------------------------------




is reasonably acceptable to the Company if an Event of Default has not occurred
at that time) or, as the case may be, Security Agent.
(c)
If the Majority Lenders have not appointed a successor Agent or, as the case may
be, Security Agent in accordance with paragraph (b) above within 20 days after
notice of resignation was given, the retiring Agent or, as the case may be,
Security Agent may appoint a successor Agent (which is reasonably acceptable to
the Company if an Event of Default has not occurred at that time) or Security
Agent (in each case acting through an office in Japan).

(d)
The retiring Agent or Security Agent shall make available to its successor such
documents and records and provide such assistance as its successor may
reasonably request for the purposes of performing its functions as Agent or
Security Agent under the Finance Documents.

(e)
The resignation notice of the Agent or Security Agent shall only take effect
upon the appointment of a successor and, in the case of the Security Agent, upon
the transfer of all of the Security Property to that successor and the
perfection of such transfer.

(f)
Upon the appointment of a successor and, in the case of the Security Agent, upon
the transfer of all of the Security Property to that successor and perfection of
such transfer, the retiring Agent or Security Agent shall be discharged from any
further obligation in respect of the Finance Documents (other than its
obligations under paragraph (d) above) but shall remain entitled to the benefit
of this Clause 25. Its successor and each of the other Parties shall have the
same rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

(g)
After consultation with the Company, the Majority Lenders may, by notice to the
Agent or, as the case may be, the Security Agent, require it to resign in
accordance with paragraph (b) above. In this event, the Agent or, as the case
may be, the Security Agent shall resign in accordance with paragraph (b) above
but the cost referred to in paragraph (d) above shall be for the account of the
Company.

25.13
Confidentiality

(a)
The Agent (in acting as agent for the Finance Parties) and the Security Agent
(in acting as security agent or security trustee for the Finance Parties) shall
be regarded as acting through its respective agency or security agency or
trustee division which in each case shall be treated as a separate entity from
any other of its divisions or departments for the purpose of receiving or
sharing any information hereunder.

(b)
If information is received by another division or department of the Agent or, as
the case may be, the Security Agent, it may be treated as confidential to that
division or department and the Agent or, as the case may be, the Security Agent
shall not be deemed to have notice of it.

25.14
Relationship with the Lenders

(a)
Subject to Clause 23.8 (Pro rata interest settlement), the Agent may treat the
person shown in its records as Lender at the opening of business (in the place
of the Agent's principal office as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:

(i)
entitled to or liable for any payment due under any Finance Document on that
day; and


--------------------------------------------------------------------------------

 

80

--------------------------------------------------------------------------------




(ii)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five Business Days prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.
(b)
Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 29.5 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of Clause
29.2 (Addresses) and paragraph (a)(iii) of Clause 29.5 (Electronic
communication) and the Agent shall be entitled to treat such person as the
person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

25.15
Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent, the Security Agent and the Arranger that it has been, and
will continue to be, solely responsible for making its own independent appraisal
and investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
(a)
the financial condition, status and nature of each member of the Group;

(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, Security, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document;

(c)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, Security, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
and

(d)
the adequacy, accuracy and/or completeness of the Information Memorandum and any
other information provided by the Agent, the Security Agent, any Party or by any
other person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, Security,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document.

25.16
Reference Banks


--------------------------------------------------------------------------------

 

81

--------------------------------------------------------------------------------




If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.
25.17
Management Time of the Agent and the Security Agent

Any amount payable to the Agent or the Security Agent under Clause 14.3
(Indemnity to the Agent and the Security Agent), Clause 16 (Costs and expenses)
and Clause 25.11 (Lenders' indemnity to the Agent and the Security Agent) shall
include the cost of utilising its management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as it may
notify to the Company and the Lenders, and is in addition to any fee paid or
payable to it under Clause 11 (Fees).
25.18
Security agency and agency provisions

The provisions of Schedule 6 (Security agency and agency provisions) shall bind
each Party.
25.19
Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent or the Security Agent under the Finance
Documents the Agent or the Security Agent (as the case may be) may, after giving
notice to that Party, deduct an amount not exceeding that amount from any
payment to that Party which the Agent or the Security Agent (as the case may be)
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.
26.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:
(a)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

(c)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

27.
SHARING AMONG THE FINANCE PARTIES

27.1
Payments to Finance Parties

If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from an Obligor other than in accordance with Clause 28 (Payment
mechanics) (a "Recovered Amount") and applies that amount to a payment due under
the Finance Documents then:
(a)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery to the Agent;

(b)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 28 (Payment mechanics), without


--------------------------------------------------------------------------------

 

82

--------------------------------------------------------------------------------




taking account of any Tax which would be imposed on the Agent in relation to the
receipt, recovery or distribution; and
(c)
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, and acting through the Agent, purchase for cash from other Finance
Parties at par, participations in the amounts due and payable to such Finance
Parties under the Finance Documents in an aggregate amount (the "Sharing
Payment") equal to such receipt or recovery less any amount which the Agent
determines may be retained by the Recovering Finance Party, being the amount the
Recovering Finance Party would have been paid had the receipt or recovery been
received or made by the Agent and distributed in accordance with Clause 28.5
(Partial payments).

Any purchase by the Recovering Finance Party pursuant to paragraph (c) shall be
made on a pro rata basis such that the benefit of such receipt or recovery shall
be shared by the Finance Parties as if such receipt or recovery had been paid by
the relevant Obligor and distributed by the Agent between the Finance Parties
(other than the Recovering Finance Party) (the "Sharing Finance Parties") in
accordance with Clause 28.5 (Partial payments).
27.2
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
(a)
each Sharing Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 27.1 (Payments to Finance Parties) shall, upon
request of the Agent, and acting through the Agent, repurchase for cash from the
Recovering Finance Party at par, participations in the amounts due and payable
to the Recovering Finance Party under the Finance Documents in an amount equal
to the appropriate part of its share of the Sharing Payment (together with an
amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay) (the "Interest Amount"); and

(b)
the relevant Obligor will be liable to such repurchasing Finance Party for any
such Interest Amount.

27.3
Exceptions

(a)
This Clause 27 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(ii)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.


--------------------------------------------------------------------------------

 

83

--------------------------------------------------------------------------------




27.4
Perfection of Purchases

If a purchase under Clause 27.1 (Payments to Finance Parties) or a repurchase
under Clause 27.2 (Reversal of redistribution) is made, each purchasing Finance
Party, acting through the Agent (in the case of Clause 27.1 (Payments to Finance
Parties)) or the Recovering Finance Party, acting through the Agent (in the case
of Clause 27.2 (Reversal of redistribution)) shall perfect such sale or resale,
as the case may be, by sending, at the cost and expense of the Company, a notice
with a certified date stamp (kakutei hizuke) to the relevant Obligor immediately
after such sale or resale, pursuant to Article 467 of the Civil Code of Japan.
SECTION 11
ADMINISTRATION
28.
PAYMENT MECHANICS

28.1
Payments to the Agent

(a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor (subject to Clause 28.11 (Payments to the
Security Agent)) or Lender shall make the same available to the Agent (unless a
contrary indication appears in a Finance Document) for value on the due date at
the time and in such funds specified by the Agent as being customary at the time
for settlement of transactions in the relevant currency in the place of payment.

(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency with such bank as the Agent specifies.

28.2
Distributions by the Agent

(a)
Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 28.3 (Distributions to an Obligor) and Clause 28.4
(Clawback) and Clause 28.11 (Payments to the Security Agent), be made available
by the Agent as soon as practicable after receipt to the Party entitled to
receive payment in accordance with this Agreement (in the case of a Lender, for
the account of its Facility Office), to such account as that Party may notify to
the Agent by not less than five Business Days' notice with a bank in the
principal financial centre of the country of that currency.

(b)
The Agent shall distribute payments received by it in relation to all or any
part of a Loan to the Lender indicated in the records of the Agent as being so
entitled on that date provided that the Agent is authorised to distribute
payments to be made on the date on which any transfer becomes effective pursuant
to Clause 23 (Changes to the Lenders) to the Lender so entitled immediately
before such transfer took place regardless of the period to which such sums
relate.

28.3
Distributions to an Obligor

The Agent and the Security Agent may (with the consent of the Obligor) apply any
amount received by it for that Obligor in or towards payment (on the date and in
the currency and funds of receipt) of any amount due from that Obligor under the
Finance Documents or in or towards purchase of any amount of any currency to be
so applied.
28.4
Clawback


--------------------------------------------------------------------------------

 

84

--------------------------------------------------------------------------------




(a)
Where a sum is to be paid to the Agent or the Security Agent under the Finance
Documents for another Party, the Agent or, as the case may be, the Security
Agent is not obliged to pay that sum to that other Party (or to enter into or
perform any related exchange contract) until it has been able to establish to
its satisfaction that it has actually received that sum.

(b)
If the Agent or the Security Agent pays an amount to another Party and it proves
to be the case that it had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid
shall on demand refund the same to the Agent or, as the case may be, the
Security Agent together with interest on that amount from the date of payment to
the date of receipt by the Agent or, as the case may be, the Security Agent,
calculated by it to reflect its cost of funds.

28.5
Partial payments

(a)
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent, the Security Agent or the Arranger under the Finance Documents;

(ii)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (iv) above.

(c)
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

28.6
No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
28.7
Business Days

(a)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

28.8
Currency of account


--------------------------------------------------------------------------------

 

85

--------------------------------------------------------------------------------




(a)
Subject to paragraphs (b) to (e) below, Japanese Yen is the currency of account
and payment for any sum due from an Obligor under any Finance Document.

(b)
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.

(c)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

(d)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(e)
Any amount expressed to be payable in a currency other than Japanese Yen shall
be paid in that other currency.

28.9
Change of currency

(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Company); and

(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Company)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.

28.10
Disruption to Payment Systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Company that a Disruption Event has
occurred:
(a)
the Agent may, and shall if requested to do so by the Company, consult with the
Company with a view to agreeing with the Company such changes to the operation
or administration of the Facilities as the Agent may deem necessary in the
circumstances;

(b)
the Agent shall not be obliged to consult with the Company in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes;

(c)
the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) but shall not be obliged to do so if, in its opinion,
it is not practicable to do so in the circumstances;


--------------------------------------------------------------------------------

 

86

--------------------------------------------------------------------------------




(d)
any such changes agreed upon by the Agent and the Company shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the terms of
the Finance Documents notwithstanding the provisions of Clause 33 (Amendments
and Waivers);

(e)
the Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 28.10; and

(f)
the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

28.11
Payments to the Security Agent

Notwithstanding any other provision of any Finance Document, at any time after
any Security created by or pursuant to any Security Document becomes
enforceable, the Security Agent may require:
(a)
any Obligor to pay all sums due under any Finance Document; or

(b)
the Agent to pay all sums received or recovered from an Obligor under any
Finance Document,

in each case as the Security Agent may direct for application in accordance with
the terms of the Security Documents.
29.
NOTICES

29.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by email, fax
or letter.
29.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(a)
in the case of the Company and the Guarantor, that identified with its name
below;

(b)
in the case of each Lender, that notified in writing to the Agent on or prior to
the date on which it becomes a Party; and

(c)
in the case of the Agent and the Security Agent, that identified with its name
below,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days' notice.
29.3
Delivery

(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(i)
if by way of fax, when received in legible form; or


--------------------------------------------------------------------------------

 

87

--------------------------------------------------------------------------------




(ii)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 29.2 (Addresses), if addressed to that department
or officer.
(b)
Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by it and then only
if it is expressly marked for the attention of the department or officer
identified with its signature below (or any substitute department or officer as
it shall specify for this purpose).

(c)
All notices from or to an Obligor shall be sent through the Agent.

(d)
Any communication or document made or delivered to the Company in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

29.4
Notification of address and fax number

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 29.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.
29.5
Electronic communication

(a)
Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
to the extent that those two Parties agree that, unless and until notified to
the contrary, this is to be an accepted form of communication and if those two
Parties;

(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(ii)
notify each other of any change to their address or any other such information
supplied by them.

(b)
Any electronic communication made between those two Parties will be effective
only when actually received in readable form and in the case of any electronic
communication made by a Party to the Agent only if it is addressed in such a
manner as the Agent shall specify for this purpose.

(c)
Any electronic communication which becomes effective, in accordance with
paragraph (b) above, after 5.00 p.m. in the place of receipt shall be deemed
only to become effective on the following day.

29.6
English language

(a)
Any notice given under or in connection with any Finance Document must be in
English.

(b)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.


--------------------------------------------------------------------------------

 

88

--------------------------------------------------------------------------------




30.
CALCULATIONS AND CERTIFICATES

30.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
30.2
Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
30.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
31.
PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
32.
REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
33.
AMENDMENTS AND WAIVERS

33.1
Required consents

(a)
Subject to Clause 33.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Obligors
and any such amendment or waiver will be binding on all Parties.

(b)
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause.

33.2
Exceptions

(a)
An amendment or waiver that has the effect of changing or which relates to:

(i)
the definition of "Majority Lenders" in Clause 1.1 (Definitions);

(ii)
an extension to the date of payment of any amount under the Finance Documents;


--------------------------------------------------------------------------------

 

89

--------------------------------------------------------------------------------




(iii)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

(iv)
an increase in or an extension of any Commitment;

(v)
a change to the Obligors other than in accordance with Clause 24 (Changes to the
Obligors);

(vi)
any provision which expressly requires the consent of all the Lenders;

(vii)
Clause 2.2 (Finance Parties' rights and obligations), Clause 23 (Changes to the
Lenders), Clause 27 (Sharing among the Finance Parties), or this Clause 33;

(viii)
the release of any Security created pursuant to any Security Document or of any
Secured Assets (except as provided in any Security Document); or

(ix)
the nature or scope of the guarantee and indemnity granted under Clause 17
(Guarantee and indemnity) or the Secured Assets,

shall not be made without the prior consent of all the Lenders.
(b)
An amendment or waiver which relates to the rights or obligations of the Agent,
the Security Agent or the Arranger (each in their capacity as such) may not be
effected without the consent of the Agent, the Security Agent or, as the case
may be, the Arranger.

34.
AGREEMENT ON BANK TRANSACTIONS

Any Agreement on Bank Transactions (Ginko torihiki yakujyosho) separately
submitted by any Obligor to any Finance Party or entered into between any
Obligor and any Finance Party at any time shall not apply to the Finance
Documents or any of the transactions contemplated or effected by this Agreement
or any other Finance Document.
35.
CONFIDENTIALITY

35.1
Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 35.2
(Disclosure of Confidential Information), and to ensure that all Confidential
Information is protected with security measures and a degree of care that would
apply to its own confidential information.
35.2
Disclosure of Confidential Information

Any Finance Party may disclose:
(a)
to any of its Affiliates, related funds’ head office and any other branch and
any of its or their officers, directors, employees, professional advisers,
auditors, partners and Representatives such Confidential Information as that
Finance Party shall consider appropriate if any person to whom the Confidential
Information is to be given pursuant to this paragraph (a) is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information


--------------------------------------------------------------------------------

 

90

--------------------------------------------------------------------------------




or is otherwise bound by requirements of confidentiality in relation to the
Confidential Information; and
(b)
to any person:

(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, related funds, Representatives
and professional advisers;

(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, related funds, Representatives and professional advisers;

(iii)
appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (b) of Clause 25.14
(Relationship with the Lenders));

(iv)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(v)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 23.7 (Security over Lenders'
rights);

(vi)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(vii)
who is a Party; or

(viii)
with the consent of the Company;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(A)
in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information; or

(B)
in relation to paragraphs (b)(iv), (b)(v) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances.


--------------------------------------------------------------------------------

 

91

--------------------------------------------------------------------------------




35.3
Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
35.4
Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(iv) of Clause 35.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 35 (Confidentiality).

35.5
Continuing obligations

The obligations in this Clause 35 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of two years from the earlier of:
(a)
the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(b)
the date on which such Finance Party otherwise ceases to be a Finance Party.

36.
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
37.
PREPARATION OF A NOTARISED DEED

The Company and each Obligor will, at any time upon the request of the Agent,
take the necessary procedures to entrust a notary public to execute a notarised
deed (kousei syosho) in which the Company or, as the case may be, the relevant
Obligor acknowledges its indebtedness under this Agreement or any other Finance
Document and agrees to compulsory execution (kyosei shikko) with regard thereto.
38.
USA PATRIOT ACT

Each Lender hereby notifies each Obligor that pursuant to the requirements of
the USA Patriot Act, such Lender is required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identify such Obligor in accordance with the USA Patriot Act.


--------------------------------------------------------------------------------

 

92

--------------------------------------------------------------------------------




SECTION 12
GOVERNING LAW, ENFORCEMENT AND ENTIRE AGREEMENT
39.
GOVERNING LAW

This Agreement is governed by Japanese law.
40.
ENFORCEMENT

40.1
Jurisdiction

(a)
The Tokyo District Court shall have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
"Dispute").

(b)
The Parties agree that the Tokyo District Court is the most appropriate and
convenient court to settle Disputes and accordingly no Party will argue to the
contrary.

(c)
This Clause 40.1 is for the benefit of the Finance Parties only. As a result, no
Finance Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law, the Finance
Parties may take concurrent proceedings in any number of jurisdictions.

41.
ENTIRE AGREEMENT

The Finance Documents constitute the entire contract among the Parties relating
to the subject matter hereof, and supersede all previous arrangements and
understandings, oral or written, relating to the subject matter hereof.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.


--------------------------------------------------------------------------------

 

93

--------------------------------------------------------------------------------




SCHEDULE 1
THE ORIGINAL LENDERS



Name of Original Lender
Facility A Commitment
Facility B Commitment
The Royal Bank of Scotland plc
JPY1,500,000,000
JPY1,500,000,000
Aozora Bank, Ltd.
JPY1,500,000,000
JPY1,500,000,000
Sumitomo Mitsui Banking Corporation
zero
JPY3,000,000,000
Chinatrust Commercial Bank, Tokyo Branch
JPY700,000,000
JPY800,000,000
Mizuho Bank, Ltd.
JPY500,000,000
JPY500,000,000
The Bank of Tokyo Mitsubishi UFJ, Ltd.
JPY300,000,000
JPY700,000,000
The Tokyo Star Bank, Limited
JPY1,000,000,000
zero
Bank of Taiwan, Tokyo Branch
JPY500,000,000
zero
Total
JPY6,000,000,000
JPY8,000,000,000





--------------------------------------------------------------------------------

 

94

--------------------------------------------------------------------------------




SCHEDULE 2    
CONDITIONS PRECEDENT AND CONDITIONS SUBSEQUENT
PART 1
CONDITIONS PRECEDENT TO INITIAL UTILISATION
1.
Obligors

(a)
A copy of the constitutional documents of each Obligor including, in relation to
the Company, a copy of its articles of incorporation (Teikan).

(b)
A copy of a resolution of the board of directors of each Obligor:

(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, in the case of the Company, any
Utilisation Request) to be signed and/or despatched by it under or in connection
with the Finance Documents to which it is a party; and

(iv)
in the case of the Guarantor, resolving that it is in the best interests of the
Guarantor to enter into the transactions contemplated by the Finance Documents
to which it is a party, giving reasons.

(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above including, in relation to each the Company, a
certificate of seal impression (inkan shomeisho) of such Obligor if executed by
corporate seal.

(d)
A certificate of each Obligor (signed by a director) confirming that borrowing
or guaranteeing, as appropriate, the Total Commitments would not cause any
borrowing, guaranteeing or similar limit binding on any Obligor to be exceeded.

(e)
A certificate of an authorised signatory of the relevant Obligor certifying that
each copy document relating to it specified in Part I of this Schedule 2 is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.

(f)
In relation to the Company, a certified extract from the commercial register
(rireki jikou zenbu shoumeisho) and a copy of its shareholder registry
(kabunushi meibo).

(g)
A certificate as to the existence and good standing of the Guarantor from the
appropriate governmental authorities in its jurisdiction of organisation, in
form and substance satisfactory to the Agent and its counsel.

2.
Existing Syndicated Loan Facility and Existing Security

(a)
Evidence satisfactory to the Agent that immediately after the first Utilisation
there will be no Existing Syndicated Loan Facility and no Security or
Quasi-Security in respect of such Existing Syndicated Loan Facility over the
assets of the Company.


--------------------------------------------------------------------------------

 

95

--------------------------------------------------------------------------------




(b)
A copy of the application for registration of the release of the Existing
Security.

3.
Other documents and evidence

(a)
A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the Company
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

(b)
The Original Financial Statements of each Obligor.

(c)
Evidence that the fees, costs and expenses then due from the Company pursuant to
Clause 11 (Fees) and Clause 16 (Costs and expenses) have been paid or will be
paid by the first Utilisation Date.

(d)
An up-to-date copy of the Group Structure Chart.


--------------------------------------------------------------------------------

 

96

--------------------------------------------------------------------------------






PART 2
CONDITIONS SUBSEQUENT ON THE REFINANCING DATE


(a)
Deeds of release relating to the Existing Security, duly executed by the parties
thereto.

(b)
The Security Trust Agreement, duly executed by the parties thereto.

(c)
The Inventory Assignment Agreement, duly executed by the parties thereto.

(d)
The Bank Account Pledge Agreement (including the related notices and consents
required for the purposes of perfecting the pledge), duly executed by the
parties thereto.

(e)
Confirmation from the Security Agent that the Secured Assets have been
registered in accordance with the terms of the Security Documents.

(f)
A copy of the certificate of the summary of registered matters (touki jiko gaiyo
shomeisho) in relation to the registration of cancellation (massho touki)
relating to the Existing Security as required pursuant to the Act on Special
Provisions etc. of the Civil Code Concerning the Perfection Requirements for the
Assignment of Moveables and Claims (dosan oyobi saiken no jyoto ni kansuru minpo
no tokurei to ni kansuru horitsu), Act No. 104 of 1998, as amended (the
“Perfection Act”).

(g)
The original certificate of the summary of registered matters (toki jiko gaiyo
shomeisho) regarding the registration required under the Security Trust
Agreement and the Inventory Assignment Agreement as required pursuant to the
Perfection Act.

(h)
A legal opinion of Oh-Ebashi LPC & Partners as to matters of Japanese law
relating to the enforceability of the Finance Documents and the capacity and
authority of the Company to enter into the Finance Documents to which it is a
party, substantially in the form distributed to (or otherwise acceptable to) the
Agent prior to signing this Agreement.

(i)
A legal opinion of Pillsbury Winthrop Shaw Pittman LLP as to matters of Delaware
law relating to the capacity and authority of the Guarantor to enter into the
Finance Documents to which it is a party, substantially in the form distributed
to (or otherwise acceptable to) the Agent prior to signing this Agreement.

(j)
A legal opinion of Anderson Mori & Tomotsune as to matters of Japanese law
relating to the capacity and authority of the Security Agent and to the validity
of any security interest and trust created pursuant to the Finance Documents,
substantially in the form distributed to (or otherwise acceptable to) the Agent
prior to signing this Agreement.

(k)
A legal opinion of Gaikokuho Kyodo-Jigyo Horitsu Jimusho Linklaters as to
matters of Japanese law relating to the enforceability of the Finance Documents,
substantially in the form distributed to the Agent prior to signing this
Agreement.


--------------------------------------------------------------------------------

 

97

--------------------------------------------------------------------------------




SCHEDULE 3    
REQUESTS
UTILISATION REQUEST


From:
Synnex Infotec Corporation

To:
The Royal Bank of Scotland plc

Dated:    
Dear Sirs
Synnex Infotec Corporation – JPY14,000,000,000 Facility Agreement
dated [●] December 2012 (the "Agreement")
1.
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

2.
We wish to borrow a Loan on the following terms:

Proposed Utilisation Date:
[                   ] (or, if that is not a Business Day, the next Business Day)

Facility to be utilised:
[Facility A]/[Facility B]* 

Currency of Loan:
JPY

Amount:
[                   ] or, if less, the Available Facility

Interest Period:
[                   ]

3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

4.
The proceeds of this Loan should be credited to [account].

5.
This Utilisation Request is irrevocable.



Yours faithfully




…………………………………
authorised signatory for
Synnex Infotec Corporation


--------------------------------------------------------------------------------

 

98

--------------------------------------------------------------------------------






SCHEDULE 4    
FORM OF TRANSFER CERTIFICATE


To:
[                   ] as Agent and [                   ] as Security Agent

From:
[The Existing Lender] (the "Existing Lender") and [The New Lender] (the "New
Lender")

Dated:
Synnex Infotec Corporation – JPY14,000,000,000 Facility Agreement
dated [●] December 2012 (the "Agreement")
1.
We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

2.
We refer to Clause 23.5 (Procedure for transfer):

(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
(keiyakujyo no chii no jyoto) to the New Lender all or part of the Existing
Lender's Commitment, rights and obligations referred to in the Schedule in
accordance with Clause 23.5 (Procedure for transfer).

(b)
The proposed Transfer Date is [                   ].

(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 29.2 (Addresses) are set out in the
Schedule.

3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 23.4 (Limitation of
responsibility of Existing Lenders).

4.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

5.
The New Lender confirms that it will be bound by the terms of the Finance
Documents.

6.
This Transfer Certificate is governed by Japanese law.

7.
This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.


--------------------------------------------------------------------------------

 

99

--------------------------------------------------------------------------------






THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments.]


[Existing Lender]                                    [New Lender]
By:                                            By:


This Transfer Certificate is accepted by the Agent and the Security Agent and
the Transfer Date is confirmed as [                   ].
[Agent]
[Security Agent]

By:
By:



*The Company hereby, on behalf of itself and each other Obligor, consents
without objection to the transfer described above.
[                   ]


[Company]
(certified date stamp of a notary public)
By:
















--------------------------------------------------------------------------------

 

100

--------------------------------------------------------------------------------




SCHEDULE 5    
FORM OF ASSIGNMENT AGREEMENT






To:    [                   ] as Agent [                   ] as Security Agent
and [                   ] as Company, for and on behalf of each Obligor
From:    [the Existing Lender] (the "Existing Lender") and [the New Lender] (the
"New Lender")
Dated:    


Synnex Infotec Corporation – JPY14,000,000,000 Facility Agreement
dated [●] December 2012 (the "Agreement")


1.
We refer to the Agreement. This is an Assignment Agreement. Terms defined in the
Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

2.
We refer to Clause 23.6 (Procedure for assignment):

(a)
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender's Commitments and participations in Loans
under the Agreement as specified in the Schedule.

(b)
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitments and
participations in Loans under the Agreement specified in the Schedule.

(c)
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

3.
The proposed Transfer Date is [                   ].

4.
On the Transfer Date the New Lender becomes Party to the Finance Documents as a
Lender.

5.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 29.2 (Addresses) are set out in the
Schedule.

6.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 23.4 (Limitation of
responsibility of Existing Lenders).

7.
This Assignment Agreement acts as notice to the Agent (on behalf of each Finance
Party) and, upon delivery in accordance with paragraph (b) of 23.6 (Procedure
for assignment), to the Company (on behalf of each Obligor) of the assignment
referred to in this Assignment Agreement.


--------------------------------------------------------------------------------

 

101

--------------------------------------------------------------------------------




8.
This Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.

9.
The New Lender confirms that it will be bound by the terms of the Finance
Documents.

10.
This Assignment Agreement is governed by Japanese law.

11.
This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.


--------------------------------------------------------------------------------

 

102

--------------------------------------------------------------------------------




THE SCHEDULE
Rights to be assigned and obligations to be released and undertaken
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Existing Lender]        [New Lender]
By:        By:


This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as [                   ].


Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.
[Agent]    [Security Agent]
By:    By:




(certified date stamp of a notary public)


--------------------------------------------------------------------------------

 

103

--------------------------------------------------------------------------------




SCHEDULE 6    
SECURITY AGENCY AND AGENCY PROVISIONS
1.
Definitions

In this Schedule:
"Security Property" means all right, title and interest in, to and under any
Security Document, including:
(a)
the Security created pursuant to any Security Document from time to time;

(b)
the benefit of the undertakings in any Security Document; and

(c)
all sums received or recovered by the Security Agent pursuant to any Security
Document and any assets representing the same.

2.
Creation of security trust

The Security Agent and each other Finance Party agree that the Security Agent
shall hold the Security Property on trust as security trustee for the benefit of
the Beneficiaries pursuant to the Security Documents.
3.
Defects in Security

The Security Agent shall not be liable for any failure or omission to perfect,
or defect in perfecting, the Security created pursuant to any Security Document,
including:
(a)
failure to obtain any Authorisation for the execution, validity, enforceability
or admissibility in evidence of any Security Document; or

(b)
failure to effect or procure registration of or otherwise protect or perfect any
of the Security created by the Security Documents under any laws in any
territory.

4.
No enquiry

The Security Agent may accept without enquiry, requisition, objection or
investigation such title as any Obligor may have to any Secured Assets.
5.
Retention of documents

The Security Agent may hold title deeds and other documents relating to any of
the Secured Assets in such manner as it sees fit (including allowing any Obligor
to retain them).
6.
Indemnity out of Security Property

The Security Agent and every receiver, delegate, attorney, agent or other
similar person appointed under the Security Trust Agreement may indemnify itself
out of the Security Property against any cost, loss or liability incurred by it
in that capacity (otherwise than by reason of its own gross negligence or wilful
misconduct).
7.
Basis of distribution

To enable it to make any distribution, the Agent may fix a date as at which the
amount of the Liabilities is to be calculated and may require, and rely on, a
certificate from any Finance Party giving details of:
(a)
any sums due or owing to any Finance Party as at that date; and


--------------------------------------------------------------------------------

 

104

--------------------------------------------------------------------------------




(b)
such other matters as it thinks fit.

8.
No duty to collect payments

The Security Agent shall not have any duty:
(a)
to ensure that any payment or other financial benefit in respect of any of the
Secured Assets is duly and punctually paid, received or collected; or

(b)
to ensure the taking up of any (or any offer of any) stocks, shares, rights,
moneys or other property accruing or offered at any time by way of interest,
dividend, redemption, bonus, rights, preference, option, warrant or otherwise in
respect of any of the Secured Assets.

9.
Appropriation

(a)
Each Party irrevocably waives any right to appropriate any payment to, or other
sum received, recovered or held by, the Agent in or towards payment of any
particular part of the Liabilities and agrees that the Agent shall have the
exclusive right to do so.

(b)
Paragraph (a) above will override any application made or purported to be made
by any other person.

10.
Investments

All money received or held by the Security Agent under the Finance Documents
may, in the name of, or under the control of, the Security Agent:
(a)
be invested in any investment it may select; or

(b)
be deposited at such bank or institution (including itself any other Finance
Party or any Affiliate of any Finance Party) as it thinks fit or the Agent
instructs.

11.
Suspense Account

Subject to paragraph 12 below the Security Agent may:
(a)
hold in a bank account any money received by it from any Obligor; and

(b)
invest an amount equal to the balance from time to time standing to the credit
of that suspense account in any of the investments authorised by paragraph 10
above.

12.
Timing of Distributions

Distributions by the Security Agent shall be made as and when determined by it.
13.
Delegation

(a)
The Security Agent may:

(i)
employ and pay an agent selected by it to transact or conduct any business and
to do all acts required to be done by it (including the receipt and payment of
money);

(ii)
delegate to any person on any terms (including power to sub-delegate) all or any
of its functions; and


--------------------------------------------------------------------------------

 

105

--------------------------------------------------------------------------------




(iii)
with the prior consent of the Agent, appoint, on such terms as it may determine,
or remove, any person to act either as separate or joint security trustee or
agent with those rights and obligations vested in the Security Agent by this
Agreement or any Security Document.

(b)
The Security Agent will not be:

(i)
responsible to anyone for any misconduct or omission by any agent, delegate or
security trustee or agent appointed by it pursuant to paragraph (a) above; or

(ii)
bound to supervise the proceedings or acts of any such agent, delegate or
security trustee or agent,

provided that it exercises reasonable care in selecting that agent, delegate or
security trustee or agent.
14.
Unwinding

Any appropriation or distribution which later transpires to have been or is
agreed by the Security Agent to have been invalid or which has to be refunded
shall be refunded and shall be deemed never to have been made.
15.
Lenders

The Agent and the Security Agent shall be entitled to assume that each Lender is
a Lender and is a Beneficiary under the Security Documents unless the procedures
set out in Clauses 23.5 (Procedure for transfer) and 23.6 (Procedure for
assignment) have been completed in respect of such Lender.




--------------------------------------------------------------------------------

 

106

--------------------------------------------------------------------------------




SCHEDULE 7    
FORM OF COMPLIANCE CERTIFICATE


To:
[                   ] as Agent

From:
Synnex Infotec Corporation

Dated:        [                   ]
Dear Sirs
Synnex Infotec Corporation – JPY14,000,000,000 Facility Agreement
dated [●] December 2012 (the "Agreement")
1.
We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

2.
We confirm that the financial covenants in Clause 20.1 (Financial condition)
[have]/[have not]* been satisfied.

3.
The total of the net amounts received in cash in respect of Capital
Contributions during the period from the beginning of the Rolling Period until
the date of this Compliance Certificate is [ ]. [Of that total, [[ ] has been
added to Net Worth for the purpose of the ratio in paragraph 2 above]/[ [ ] has
been deducted from Fixed Charges for the purposes of the ratio in paragraph 2
above].**]

4.
[We confirm that no Default is continuing.]***



Signed:    ……………….                        
Authorised officer                        
of
Synnex Infotec Corporation


[insert applicable certification language]


* Select as applicable and include details of calculations.
** Include and complete this section as applicable where the Company has made an
election under Clause 20.3 (Capital contribution).
*** If this statement cannot be made, the certificate should identify any
Default that is continuing and the steps, if any, being taken to remedy it.


--------------------------------------------------------------------------------

 

107

--------------------------------------------------------------------------------




SCHEDULE 8
TIMETABLES


"D - " refers to the number of Business Days before the relevant Utilisation
Date/the first day of the relevant Interest Period.
 
 
 
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))
 
D-3
10:00 a.m.
Agent notifies the Lenders of the Loan in accordance with Clause 5.4 (Lenders'
participation)
 
D-3
1:00 p.m.
TIBOR is fixed
 
Quotation Day
as of 11:00 a.m. (Tokyo time)
 
 
 







--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

108

--------------------------------------------------------------------------------




The Company
Address:
Tokyo East 21 Business Center 2F
6-3-1, Toyo
Koto-ku, Tokyo 135-8559
Japan
Fax No:
81-3-5665-8510
Attention:
Robert Tertsu Huang
Representative Director




By: /s/
 





--------------------------------------------------------------------------------

 

109

--------------------------------------------------------------------------------




The Guarantor
Address:
44201 Nobel Drive
Fremont, California 94538
United States of America
Fax No:
1-510-668-3707
Attention:
Chief Financial Officer and General Counsel




By: /s/
 







--------------------------------------------------------------------------------

 

110

--------------------------------------------------------------------------------




The Arrangers




RBS Securities Japan Limited
By: /s/




The Royal Bank of Scotland plc
By: /s/




Aozora Bank, Ltd.
By: /s/




Sumitomo Mitsui Banking Corporation
By: /s/




Chinatrust Commercial Bank, Tokyo Branch
By: /s/




Mizuho Bank, Ltd.
By: /s/




The Bank of Tokyo-Mitsubishi UFJ, Ltd.
By: /s/






--------------------------------------------------------------------------------

 

111

--------------------------------------------------------------------------------




The Tokyo Star Bank, Limited
By: /s/




Bank of Taiwan, Tokyo Branch
By: /s/


--------------------------------------------------------------------------------

 

112

--------------------------------------------------------------------------------




The Original Lenders


The Royal Bank of Scotland plc
By: /s/




Aozora Bank, Ltd.
By: /s/




Sumitomo Mitsui Banking Corporation
By: /s/




Chinatrust Commercial Bank, Tokyo Branch
By: /s/




Mizuho Bank, Ltd.
By: /s/




The Bank of Tokyo-Mitsubishi UFJ, Ltd.
By: /s/




The Tokyo Star Bank, Limited
By: /s/




Bank of Taiwan, Tokyo Branch
By: /s/


--------------------------------------------------------------------------------

 

113

--------------------------------------------------------------------------------




The Agent
Address:
9th/10th Floors
1 George Street
Singapore 049145
Singapore
Fax No:
+65 6517 3427 / +65 6517 5038
Attention:
Fredrik Berg / Mitsuko Naka




By: /s/
 





--------------------------------------------------------------------------------

 

114

--------------------------------------------------------------------------------




The Security Agent
Address:
Sanno Park Tower
11-1, Nagatacho 2-chome
Chiyoda-ku, Tokyo 100-6172
Japan
Fax No:
81-3-5156-5658
Attention:
Trust Business Administration Department




By: /s/
 









--------------------------------------------------------------------------------

 

115